UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 3-31-2013 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Core Equity Plus Fund March 31, 2013 Core Equity Plus - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 128.0% AEROSPACE AND DEFENSE — 5.5% Alliant Techsystems, Inc. Boeing Co. (The)(1) Esterline Technologies Corp.(2) General Dynamics Corp.(1) Honeywell International, Inc. Huntington Ingalls Industries, Inc.(1) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(1) Textron, Inc.(1) AUTO COMPONENTS — 0.4% BorgWarner, Inc.(2) Goodyear Tire & Rubber Co. (The)(1)(2) BEVERAGES — 0.4% Coca-Cola Co. (The)(1) PepsiCo, Inc.(1) BIOTECHNOLOGY — 1.9% Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Cubist Pharmaceuticals, Inc.(2) Gilead Sciences, Inc.(1)(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(1)(2) CAPITAL MARKETS — 3.2% Federated Investors, Inc. Class B(1) Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1)(2) Janus Capital Group, Inc.(1) SEI Investments Co.(1) T. Rowe Price Group, Inc. CHEMICALS — 4.8% Axiall Corp.(1) CF Industries Holdings, Inc.(1) Huntsman Corp. LyondellBasell Industries NV, Class A(1) Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc. Sherwin-Williams Co. (The) Valspar Corp.(1) COMMERCIAL BANKS — 0.6% BB&T Corp. Wells Fargo & Co.(1) COMMERCIAL SERVICES AND SUPPLIES — 0.9% Deluxe Corp. Mine Safety Appliances Co.(1) COMMUNICATIONS EQUIPMENT — 3.8% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Cisco Systems, Inc.(1) InterDigital, Inc. QUALCOMM, Inc.(1) Research In Motion Ltd.(1)(2) COMPUTERS AND PERIPHERALS — 4.3% Apple, Inc.(1) EMC Corp.(1)(2) Hewlett-Packard Co. Seagate Technology plc(1) CONSTRUCTION AND ENGINEERING — 0.1% AECOM Technology Corp.(2) CONSUMER FINANCE — 0.8% American Express Co.(1) Cash America International, Inc.(1) CONTAINERS AND PACKAGING — 1.9% Greif, Inc., Class A(1) Owens-Illinois, Inc.(1)(2) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.8% Bridgepoint Education, Inc.(1)(2) Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 3.0% Bank of America Corp.(1) Citigroup, Inc.(1) Interactive Brokers Group, Inc., Class A(1) JPMorgan Chase & Co.(1) Moody's Corp. MSCI, Inc., Class A(1)(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.9% AT&T, Inc.(1) CenturyLink, Inc.(1) Verizon Communications, Inc.(1) Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 2.0% Edison International NV Energy, Inc.(1) Portland General Electric Co.(1) ELECTRICAL EQUIPMENT — 3.2% Brady Corp., Class A(1) Emerson Electric Co.(1) EnerSys(1)(2) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.3% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 0.7% Ensco plc Class A Helix Energy Solutions Group, Inc.(1)(2) RPC, Inc.(1) FOOD AND STAPLES RETAILING — 2.9% CVS Caremark Corp.(1) Wal-Mart Stores, Inc.(1) FOOD PRODUCTS — 1.5% Darling International, Inc.(1)(2) Dean Foods Co.(1)(2) General Mills, Inc. Ingredion, Inc. Pilgrim's Pride Corp.(1)(2) HEALTH CARE EQUIPMENT AND SUPPLIES — 5.6% Abbott Laboratories(1) Becton Dickinson and Co. Boston Scientific Corp.(1)(2) Covidien plc(1) Medtronic, Inc.(1) St. Jude Medical, Inc.(1) Stryker Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.3% Quest Diagnostics, Inc. Select Medical Holdings Corp.(1) UnitedHealth Group, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 1.4% Bally Technologies, Inc.(1)(2) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.4% Garmin Ltd.(1) Newell Rubbermaid, Inc.(1) HOUSEHOLD PRODUCTS — 1.4% Energizer Holdings, Inc. Procter & Gamble Co. (The)(1) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.3% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES — 2.2% 3M Co. Danaher Corp.(1) General Electric Co.(1) INSURANCE — 7.3% Aflac, Inc.(1) Allied World Assurance Co. Holdings AG(1) Allstate Corp. (The)(1) American International Group, Inc.(1)(2) Amtrust Financial Services, Inc. Axis Capital Holdings Ltd.(1) Berkshire Hathaway, Inc., Class B(1)(2) First American Financial Corp. HCC Insurance Holdings, Inc.(1) Marsh & McLennan Cos., Inc.(1) MetLife, Inc.(1) Prudential Financial, Inc.(1) Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) XL Group plc INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.3% Dice Holdings, Inc.(1)(2) Google, Inc., Class A(1)(2) United Online, Inc.(1) IT SERVICES — 2.8% Accenture plc, Class A(1) Computer Sciences Corp.(1) International Business Machines Corp.(1) SAIC, Inc.(1) Unisys Corp.(1)(2) LEISURE EQUIPMENT AND PRODUCTS — 1.8% Hasbro, Inc.(1) Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.9% Agilent Technologies, Inc.(1) Life Technologies Corp.(2) Thermo Fisher Scientific, Inc. MACHINERY — 3.8% Actuant Corp., Class A(1) Crane Co.(1) Ingersoll-Rand plc(1) Parker-Hannifin Corp.(1) WABCO Holdings, Inc.(2) MEDIA — 3.0% Comcast Corp., Class A(1) DIRECTV(2) Scholastic Corp.(1) Thomson Reuters Corp. Time Warner Cable, Inc.(1) METALS AND MINING — 1.0% Coeur d'Alene Mines Corp.(1)(2) Worthington Industries, Inc.(1) MULTI-UTILITIES — 0.2% Consolidated Edison, Inc.(1) Public Service Enterprise Group, Inc.(1) MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A(1) Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 10.6% Calumet Specialty Products Partners LP Chevron Corp.(1) ConocoPhillips(1) Delek US Holdings, Inc. Exxon Mobil Corp.(1) Marathon Petroleum Corp.(1) Suncor Energy, Inc.(1) Tesoro Corp.(1) Valero Energy Corp.(1) Western Refining, Inc.(1) PERSONAL PRODUCTS — 0.7% Nu Skin Enterprises, Inc., Class A(1) PHARMACEUTICALS — 9.0% AbbVie, Inc. Bristol-Myers Squibb Co.(1) Eli Lilly & Co.(1) Johnson & Johnson(1) Merck & Co., Inc.(1) Pfizer, Inc.(1) Warner Chilcott plc Class A PROFESSIONAL SERVICES — 0.5% Dun & Bradstreet Corp. ROAD AND RAIL — 0.6% AMERCO, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc.(1) Broadcom Corp., Class A(1) First Solar, Inc.(2) Intel Corp.(1) KLA-Tencor Corp.(1) LSI Corp.(1)(2) NVIDIA Corp.(1) SOFTWARE — 6.8% Activision Blizzard, Inc.(1) Adobe Systems, Inc.(2) CA, Inc. Cadence Design Systems, Inc.(1)(2) Mentor Graphics Corp.(1) Microsoft Corp.(1) Oracle Corp.(1) Symantec Corp.(1)(2) SPECIALTY RETAIL — 6.8% American Eagle Outfitters, Inc. ANN, Inc.(2) Best Buy Co., Inc.(1) Buckle, Inc. (The)(1) Foot Locker, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The)(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(2) PetSmart, Inc.(1) TJX Cos., Inc. (The)(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.3% Crocs, Inc.(1)(2) Hanesbrands, Inc.(1)(2) Iconix Brand Group, Inc.(1)(2) THRIFTS AND MORTGAGE FINANCE — 0.7% Ocwen Financial Corp.(1)(2) TOBACCO — 1.6% Altria Group, Inc. Philip Morris International, Inc.(1) Universal Corp.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.5% MetroPCS Communications, Inc.(1)(2) TOTAL COMMON STOCKS (Cost $124,576,542) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $128,943), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $126,392) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $387,039), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $379,173) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $128,965), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $126,390) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,447,066) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.3% (Cost $126,023,608) COMMON STOCKS SOLD SHORT — (29.3)% AEROSPACE AND DEFENSE — (0.7)% Hexcel Corp. ) ) AIR FREIGHT AND LOGISTICS — (0.1)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (0.5)% Ariad Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) CAPITAL MARKETS — (0.1)% Stifel Financial Corp. ) ) CHEMICALS — (0.3)% Praxair, Inc. ) ) Tronox Ltd. Class A ) ) ) COMMERCIAL BANKS — (0.4)% Trustmark Corp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Clean Harbors, Inc. ) ) COMMUNICATIONS EQUIPMENT — (0.8)% Viasat, Inc. ) ) COMPUTERS AND PERIPHERALS — (0.2)% NCR Corp. ) ) CONTAINERS AND PACKAGING — (0.3)% MeadWestvaco Corp. ) ) DIVERSIFIED CONSUMER SERVICES — (0.8)% Sotheby's ) ) ELECTRICAL EQUIPMENT — (0.4)% GrafTech International Ltd. ) ) ENERGY EQUIPMENT AND SERVICES — (0.4)% Lufkin Industries, Inc. ) ) SEACOR Holdings, Inc. ) ) ) FOOD PRODUCTS — (0.2)% Snyders-Lance, Inc. ) ) GAS UTILITIES — (0.9)% New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.6)% DexCom, Inc. ) ) Haemonetics Corp. ) ) Hologic, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.3)% DaVita HealthCare Partners, Inc. ) ) Health Net, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HEALTH CARE TECHNOLOGY — (0.2)% HMS Holdings Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.8)% MGM Resorts International ) ) Penn National Gaming, Inc. ) ) ) HOUSEHOLD DURABLES — (0.4)% Ryland Group, Inc. ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (0.7)% Assured Guaranty Ltd. ) ) RLI Corp. ) ) ) IT SERVICES — (0.6)% Convergys Corp. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.6)% Covance, Inc. ) ) MACHINERY — (1.6)% Colfax Corp. ) ) Pentair Ltd. ) ) SPX Corp. ) ) ) MEDIA — (0.7)% DreamWorks Animation SKG, Inc., Class A ) ) METALS AND MINING — (2.3)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Cliffs Natural Resources, Inc. ) ) Compass Minerals International, Inc. ) ) Hecla Mining Co. ) ) Rubicon Minerals Corp. ) ) Silver Standard Resources, Inc. ) ) Tahoe Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) ) MULTILINE RETAIL — (0.1)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (2.5)% Approach Resources, Inc. ) ) Atlas Energy LP ) ) Bill Barrett Corp. ) ) Consol Energy, Inc. ) ) Kodiak Oil & Gas Corp. ) ) NuStar Energy LP ) ) Range Resources Corp. ) ) SM Energy Co. ) ) World Fuel Services Corp. ) ) ) PHARMACEUTICALS — (0.5)% Akorn, Inc. ) ) VIVUS, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.3)% SL Green Realty Corp. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.9)% Brookfield Office Properties, Inc. ) ) CBRE Group, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) ) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc. Class A ) ) Old Dominion Freight Line, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.7)% MEMC Electronic Materials, Inc. ) ) SOFTWARE — (1.0)% Informatica Corp. ) ) Solera Holdings, Inc. ) ) ) SPECIALTY RETAIL — (2.7)% Cabela's, Inc. ) ) CarMax, Inc. ) ) L Brands, Inc. ) ) Pier 1 Imports, Inc. ) ) Tiffany & Co. ) ) Urban Outfitters, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.0)% Air Lease Corp. ) ) GATX Corp. ) ) Textainer Group Holdings Ltd. ) ) United Rentals, Inc. ) ) Watsco, Inc. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.3)% (Proceeds $31,286,429) ) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $107,459,385. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Securities Sold Short — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Plus Fund March 31, 2013 Disciplined Growth Plus - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 127.9% AEROSPACE AND DEFENSE — 3.6% American Science & Engineering, Inc. Boeing Co. (The)(1) Honeywell International, Inc. Taser International, Inc.(1)(2) Textron, Inc.(1) United Technologies Corp.(1) AIR FREIGHT AND LOGISTICS — 0.1% United Parcel Service, Inc., Class B(1) 81 AIRLINES — 0.8% Alaska Air Group, Inc.(1)(2) Delta Air Lines, Inc.(1)(2) AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1)(2) 98 Gentherm, Inc.(1)(2) BEVERAGES — 2.0% Coca-Cola Co. (The)(1) PepsiCo, Inc.(1) BIOTECHNOLOGY — 4.5% Alexion Pharmaceuticals, Inc.(2) Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Cubist Pharmaceuticals, Inc.(1)(2) Gilead Sciences, Inc.(1)(2) Pharmacyclics, Inc.(1)(2) United Therapeutics Corp.(1)(2) Vertex Pharmaceuticals, Inc.(1)(2) BUILDING PRODUCTS — 0.5% AAON, Inc.(1) Patrick Industries, Inc.(1)(2) CAPITAL MARKETS — 1.0% Federated Investors, Inc. Class B(1) SEI Investments Co.(1) T. Rowe Price Group, Inc.(1) Waddell & Reed Financial, Inc.(1) CHEMICALS — 5.9% Axiall Corp.(1) CF Industries Holdings, Inc.(1) E.I. du Pont de Nemours & Co.(1) Flotek Industries, Inc.(1)(2) LyondellBasell Industries NV, Class A(1) Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc.(1) Sherwin-Williams Co. (The) COMMERCIAL SERVICES AND SUPPLIES — 1.9% Deluxe Corp.(1) Mine Safety Appliances Co.(1) Steelcase, Inc., Class A(1) United Stationers, Inc.(1) COMMUNICATIONS EQUIPMENT — 3.1% Arris Group, Inc.(1)(2) CalAmp Corp.(1)(2) Ciena Corp.(1)(2) Harris Corp.(1) InterDigital, Inc.(1) QUALCOMM, Inc.(1) COMPUTERS AND PERIPHERALS — 6.6% Apple, Inc.(1) EMC Corp.(1)(2) NetApp, Inc.(2) Silicon Graphics International Corp.(2) Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 1.1% Argan, Inc.(1) MYR Group, Inc.(1)(2) CONSTRUCTION MATERIALS — 0.5% Headwaters, Inc.(1)(2) CONSUMER FINANCE — 2.6% American Express Co.(1) Cash America International, Inc.(1) DFC Global Corp.(1)(2) Green Dot Corp. Class A(1)(2) Portfolio Recovery Associates, Inc.(1)(2) World Acceptance Corp.(2) CONTAINERS AND PACKAGING — 1.7% AEP Industries, Inc.(1)(2) Owens-Illinois, Inc.(1)(2) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 1.0% Coinstar, Inc.(1)(2) Grand Canyon Education, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 1.1% CBOE Holdings, Inc.(1) Moody's Corp.(1) MSCI, Inc., Class A(1)(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 2.5% Atlantic Tele-Network, Inc.(1) Verizon Communications, Inc.(1) ELECTRICAL EQUIPMENT — 2.1% Emerson Electric Co.(1) EnerSys(1)(2) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% GSI Group, Inc.(1)(2) ENERGY EQUIPMENT AND SERVICES — 0.7% RPC, Inc.(1) Schlumberger Ltd.(1) FOOD AND STAPLES RETAILING — 3.5% Costco Wholesale Corp.(1) CVS Caremark Corp.(1) Kroger Co. (The)(1) Rite Aid Corp.(1)(2) Wal-Mart Stores, Inc.(1) FOOD PRODUCTS — 2.1% Campbell Soup Co.(1) Darling International, Inc.(1)(2) Dean Foods Co.(1)(2) Sanderson Farms, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 5.3% Abbott Laboratories(1) Becton Dickinson and Co. Cooper Cos., Inc. (The)(1) 58 Intuitive Surgical, Inc.(2) 96 Medtronic, Inc.(1) ResMed, Inc. RTI Biologics, Inc.(1)(2) St. Jude Medical, Inc.(1) Stryker Corp.(1) Thoratec Corp.(1)(2) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 0.8% McKesson Corp.(1) Quest Diagnostics, Inc. HEALTH CARE TECHNOLOGY — 0.6% Cerner Corp.(1)(2) 65 Omnicell, Inc.(1)(2) HOTELS, RESTAURANTS AND LEISURE — 3.8% Bally Technologies, Inc.(1)(2) Cracker Barrel Old Country Store, Inc.(1) Domino's Pizza, Inc.(1) International Game Technology(1) Jack in the Box, Inc.(2) Las Vegas Sands Corp. McDonald's Corp.(1) Multimedia Games Holding Co., Inc.(1)(2) SHFL Entertainment, Inc.(1)(2) Sonic Corp.(1)(2) Town Sports International Holdings, Inc.(1) Yum! Brands, Inc.(1) HOUSEHOLD DURABLES — 0.8% Garmin Ltd.(1) iRobot Corp.(1)(2) HOUSEHOLD PRODUCTS — 1.0% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% 3M Co.(1) Danaher Corp.(1) INSURANCE — 1.4% Allied World Assurance Co. Holdings AG(1) Homeowners Choice, Inc.(1) Marsh & McLennan Cos., Inc.(1) Travelers Cos., Inc. (The)(1) Validus Holdings Ltd.(1) INTERNET AND CATALOG RETAIL — 1.9% Amazon.com, Inc.(1)(2) Expedia, Inc.(1) Overstock.com, Inc.(2) PetMed Express, Inc.(1) INTERNET SOFTWARE AND SERVICES — 5.1% Active Network, Inc. (The)(1)(2) Demand Media, Inc.(1)(2) eBay, Inc.(2) Google, Inc., Class A(1)(2) IAC/InterActiveCorp(1) LinkedIn Corp., Class A(2) XO Group, Inc.(1)(2) IT SERVICES — 6.5% Accenture plc, Class A(1) CSG Systems International, Inc.(1)(2) Heartland Payment Systems, Inc. International Business Machines Corp.(1) Jack Henry & Associates, Inc.(1) Lender Processing Services, Inc.(1) MasterCard, Inc., Class A(1) MoneyGram International, Inc.(1)(2) NeuStar, Inc., Class A(2) SAIC, Inc.(1) Teradata Corp.(2) 87 Total System Services, Inc.(1) Visa, Inc., Class A(1) LEISURE EQUIPMENT AND PRODUCTS — 1.5% Arctic Cat, Inc.(1)(2) LeapFrog Enterprises, Inc.(1)(2) Mattel, Inc. Polaris Industries, Inc.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.5% Agilent Technologies, Inc.(1) Life Technologies Corp.(1)(2) MACHINERY — 2.6% Actuant Corp., Class A(1) Caterpillar, Inc.(1) Cummins, Inc.(1) Flow International Corp.(1)(2) Ingersoll-Rand plc(1) Parker-Hannifin Corp.(1) WABCO Holdings, Inc.(1)(2) Wabtec Corp.(1) 61 MEDIA — 3.2% Carmike Cinemas, Inc.(1)(2) Comcast Corp., Class A(1) DISH Network Corp., Class A(1) News Corp. Class A(1) ReachLocal, Inc.(1)(2) Regal Entertainment Group Class A(1) Time Warner Cable, Inc. METALS AND MINING — 0.2% Coeur d'Alene Mines Corp.(1)(2) MULTILINE RETAIL — 0.2% Macy's, Inc.(1) Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.0% Alon USA Energy, Inc.(1) Renewable Energy Group, Inc.(1)(2) Rentech, Inc.(1) Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 0.5% Schweitzer-Mauduit International, Inc.(1) PERSONAL PRODUCTS — 0.4% Nu Skin Enterprises, Inc., Class A(1) USANA Health Sciences, Inc.(1)(2) PHARMACEUTICALS — 7.7% AbbVie, Inc.(1) Allergan, Inc.(1) Auxilium Pharmaceuticals, Inc.(1)(2) BioDelivery Sciences International, Inc.(1)(2) Bristol-Myers Squibb Co.(1) Cumberland Pharmaceuticals, Inc.(1)(2) Eli Lilly & Co.(1) Endocyte, Inc.(1)(2) Johnson & Johnson(1) Pozen, Inc.(1)(2) Warner Chilcott plc Class A(1) PROFESSIONAL SERVICES — 2.9% Dun & Bradstreet Corp.(1) Equifax, Inc.(1) Kforce, Inc.(1) RPX Corp.(1)(2) ROAD AND RAIL — 0.8% Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 5.2% Analog Devices, Inc.(1) Avago Technologies Ltd.(1) Broadcom Corp., Class A(1) Intel Corp.(1) LSI Corp.(1)(2) Maxim Integrated Products, Inc.(1) MaxLinear, Inc. Class A(1)(2) PLX Technology, Inc.(1)(2) Skyworks Solutions, Inc.(1)(2) Texas Instruments, Inc.(1) Volterra Semiconductor Corp.(1)(2) SOFTWARE — 9.7% Adobe Systems, Inc.(1)(2) CA, Inc.(1) Cadence Design Systems, Inc.(1)(2) CommVault Systems, Inc.(2) Digimarc Corp.(1) Intuit, Inc.(1) Mentor Graphics Corp.(1) Microsoft Corp.(1) NetScout Systems, Inc.(2) Oracle Corp.(1) Symantec Corp.(1)(2) Synopsys, Inc.(1)(2) VMware, Inc., Class A(1)(2) SPECIALTY RETAIL — 7.5% Advance Auto Parts, Inc.(1) American Eagle Outfitters, Inc.(1) ANN, Inc.(1)(2) Buckle, Inc. (The) Chico's FAS, Inc. Destination Maternity Corp.(1) Foot Locker, Inc.(1) Gap, Inc. (The)(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(1)(2) PetSmart, Inc.(1) TJX Cos., Inc. (The)(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Coach, Inc.(1) Crocs, Inc.(1)(2) Hanesbrands, Inc.(1)(2) RG Barry Corp.(1) THRIFTS AND MORTGAGE FINANCE — 0.5% Ocwen Financial Corp.(1)(2) TOBACCO — 1.6% Altria Group, Inc.(1) Philip Morris International, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 0.1% Aceto Corp. W.W. Grainger, Inc. 22 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Boingo Wireless, Inc.(1)(2) TOTAL COMMON STOCKS (Cost $11,299,793) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $7,945), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $7,788) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $23,848), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $23,363) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $7,946), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $7,788) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $89,129) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 128.8% (Cost $11,388,922) COMMON STOCKS SOLD SHORT — (29.0)% AEROSPACE AND DEFENSE — (0.2)% CPI Aerostructures, Inc. ) ) AIR FREIGHT AND LOGISTICS — (0.6)% Pacer International, Inc. ) ) AIRLINES — (0.1)% Hawaiian Holdings, Inc. ) ) BIOTECHNOLOGY — (0.4)% Biospecifics Technologies Corp. ) ) Hyperion Therapeutics, Inc. ) ) Idenix Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) ) CAPITAL MARKETS — (0.8)% Ladenburg Thalmann Financial Services, Inc. ) ) Stifel Financial Corp. ) ) Virtus Investment Partners, Inc. ) ) ) CHEMICALS — (1.3)% ADA-ES, Inc. ) ) Calgon Carbon Corp. ) ) ) COMMERCIAL BANKS — (0.8)% Bank of the Ozarks, Inc. ) ) Texas Capital Bancshares, Inc. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.9)% Heritage-Crystal Clean, Inc. ) ) InnerWorkings, Inc. ) ) Interface, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.1)% Sonus Networks, Inc. ) ) Viasat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (0.1)% Datalink Corp. ) ) Stratasys Ltd. ) ) ) DIVERSIFIED CONSUMER SERVICES — (0.6)% National American University Holdings, Inc. ) ) Sotheby's ) ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (0.4)% Cincinnati Bell, Inc. ) ) Consolidated Communications Holdings, Inc. ) ) ) ELECTRIC UTILITIES — (0.1)% ITC Holdings Corp. ) ) ELECTRICAL EQUIPMENT — (0.5)% Franklin Electric Co., Inc. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.3)% Maxwell Technologies, Inc. ) ) OSI Systems, Inc. ) ) Rogers Corp. ) ) ) ENERGY EQUIPMENT AND SERVICES — (0.3)% Atwood Oceanics, Inc. ) ) SEACOR Holdings, Inc. ) ) ) GAS UTILITIES — (0.4)% ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.4)% AtriCure, Inc. ) ) Derma Sciences, Inc. ) ) EnteroMedics, Inc. ) ) Haemonetics Corp. ) ) Merit Medical Systems, Inc. ) ) West Pharmaceutical Services, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.1)% Accretive Health, Inc. ) ) HEALTH CARE TECHNOLOGY — (0.6)% HMS Holdings Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.4)% BJ's Restaurants, Inc. ) ) Boyd Gaming Corp. ) ) Carrols Restaurant Group, Inc. ) ) MTR Gaming Group, Inc. ) ) ) INSURANCE — (0.5)% State Auto Financial Corp. ) ) INTERNET SOFTWARE AND SERVICES — (2.0)% Internap Network Services Corp. ) ) NIC, Inc. ) ) Spark Networks, Inc. ) ) SPS Commerce, Inc. ) ) Stamps.com, Inc. ) ) ) IT SERVICES — (0.1)% ServiceSource International, Inc. ) ) LEISURE EQUIPMENT AND PRODUCTS — (0.2)% Marine Products Corp. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.1)% Covance, Inc. ) ) MACHINERY — (0.7)% Colfax Corp. ) ) SPX Corp. ) ) ) MARINE — (0.5)% Rand Logistics, Inc. ) ) MEDIA — (0.3)% Clear Channel Outdoor Holdings, Inc. Class A ) ) MDC Partners, Inc. Class A ) ) ) METALS AND MINING — (0.9)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) Tahoe Resources, Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (0.6)% Kodiak Oil & Gas Corp. ) ) Panhandle Oil and Gas, Inc. Class A ) ) Pioneer Natural Resources Co. ) ) ) PAPER AND FOREST PRODUCTS — (0.1)% Wausau Paper Corp. ) ) PHARMACEUTICALS — (1.4)% Akorn, Inc. ) ) Depomed, Inc. ) ) Pain Therapeutics, Inc. ) ) ) PROFESSIONAL SERVICES — (1.0)% Hill International, Inc. ) ) On Assignment, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.1)% Rayonier, Inc. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.3)% CBRE Group, Inc. ) ) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc. Class A ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (1.5)% GT Advanced Technologies, Inc. ) ) MEMC Electronic Materials, Inc. ) ) SunPower Corp. ) ) ) SOFTWARE — (0.9)% Callidus Software, Inc. ) ) Informatica Corp. ) ) Solera Holdings, Inc. ) ) ) SPECIALTY RETAIL — (1.9)% Asbury Automotive Group, Inc. ) ) bebe stores, Inc. ) ) CarMax, Inc. ) ) Monro Muffler Brake, Inc. ) ) Tiffany & Co. ) ) ) THRIFTS AND MORTGAGE FINANCE — (1.7)% BofI Holding, Inc. ) ) Hingham Institution for Savings ) ) Meridian Interstate Bancorp, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.0)% CAI International, Inc. ) ) H&E Equipment Services, Inc. ) ) Titan Machinery, Inc. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.0)% (Proceeds $2,598,458) ) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $8,988,749. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Securities Sold Short — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Fund March 31, 2013 Disciplined Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.3% AEROSPACE AND DEFENSE — 4.5% Boeing Co. (The) Honeywell International, Inc. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AUTO COMPONENTS — 0.2% Gentherm, Inc.(1) BEVERAGES — 2.0% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 4.3% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Celgene Corp.(1) Cubist Pharmaceuticals, Inc.(1) Pharmacyclics, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 4.6% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. Sherwin-Williams Co. (The) COMMERCIAL SERVICES AND SUPPLIES — 1.3% Deluxe Corp. Mine Safety Appliances Co. Steelcase, Inc., Class A COMMUNICATIONS EQUIPMENT — 1.9% Harris Corp. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.6% Apple, Inc. EMC Corp.(1) Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.1% Argan, Inc. CONSUMER FINANCE — 0.3% World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 1.3% Owens-Illinois, Inc.(1) Packaging Corp. of America DIVERSIFIED FINANCIAL SERVICES — 0.9% Moody's Corp. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 2.1% Atlantic Tele-Network, Inc. Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 2.2% Emerson Electric Co. EnerSys(1) Rockwell Automation, Inc. ENERGY EQUIPMENT AND SERVICES — 0.6% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.5% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.5% Darling International, Inc.(1) General Mills, Inc. Ingredion, Inc. Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.7% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HOTELS, RESTAURANTS AND LEISURE — 1.5% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. McDonald's Corp. HOUSEHOLD DURABLES — 0.6% Garmin Ltd. INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. Danaher Corp. INSURANCE — 3.1% Amtrust Financial Services, Inc. First American Financial Corp. Homeowners Choice, Inc. Marsh & McLennan Cos., Inc. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 1.2% Amazon.com, Inc.(1) Expedia, Inc. PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 4.0% Google, Inc., Class A(1) LinkedIn Corp., Class A(1) IT SERVICES — 5.4% Accenture plc, Class A International Business Machines Corp. Jack Henry & Associates, Inc. MasterCard, Inc., Class A SAIC, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 1.7% Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.8% Life Technologies Corp.(1) MACHINERY — 0.9% Ingersoll-Rand plc WABCO Holdings, Inc.(1) MEDIA — 3.4% Comcast Corp., Class A DIRECTV(1) ReachLocal, Inc.(1) Time Warner Cable, Inc. OIL, GAS AND CONSUMABLE FUELS — 1.1% Alon USA Energy, Inc. Western Refining, Inc. PERSONAL PRODUCTS — 1.1% Nu Skin Enterprises, Inc., Class A USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 5.4% AbbVie, Inc. Allergan, Inc. BioDelivery Sciences International, Inc.(1) Bristol-Myers Squibb Co. Eli Lilly & Co. Endocyte, Inc.(1) Johnson & Johnson PROFESSIONAL SERVICES — 0.8% Dun & Bradstreet Corp. ROAD AND RAIL — 0.1% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Analog Devices, Inc. Broadcom Corp., Class A Intel Corp. LSI Corp.(1) Texas Instruments, Inc. SOFTWARE — 8.5% Adobe Systems, Inc.(1) CA, Inc. Intuit, Inc. Microsoft Corp. Oracle Corp. Synopsys, Inc.(1) SPECIALTY RETAIL — 6.1% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. Gap, Inc. (The) Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Hanesbrands, Inc.(1) Michael Kors Holdings Ltd.(1) Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.8% Ocwen Financial Corp.(1) TOBACCO — 1.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $130,903,397) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $192,122), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $188,320) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $576,679), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $564,960) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $192,155), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $188,319) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,156,346) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $133,059,743) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Growth Fund March 31, 2013 Equity Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 4.8% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AUTO COMPONENTS — 0.5% BorgWarner, Inc.(1) BEVERAGES — 0.4% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. United Therapeutics Corp.(1) CAPITAL MARKETS — 1.8% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) Janus Capital Group, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. CHEMICALS — 4.9% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.3% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.5% Apple, Inc. EMC Corp.(1) Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.1% American Express Co. Cash America International, Inc. Portfolio Recovery Associates, Inc.(1) CONTAINERS AND PACKAGING — 0.7% Owens-Illinois, Inc.(1) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.3% Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.9% Bank of America Corp. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.0% Edison International Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.0% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% TE Connectivity Ltd. FOOD AND STAPLES RETAILING — 2.8% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.4% Dean Foods Co.(1) General Mills, Inc. Ingredion, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.6% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.7% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.5% Garmin Ltd. Harman International Industries, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.5% Energizer Holdings, Inc. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% Danaher Corp. General Electric Co. INSURANCE — 6.6% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American International Group, Inc.(1) Amtrust Financial Services, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) HCC Insurance Holdings, Inc. MetLife, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.9% Google, Inc., Class A(1) IT SERVICES — 2.4% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Life Technologies Corp.(1) MACHINERY — 1.3% Crane Co. Ingersoll-Rand plc Parker-Hannifin Corp. WABCO Holdings, Inc.(1) MEDIA — 2.7% Comcast Corp., Class A DIRECTV(1) Thomson Reuters Corp. Time Warner Cable, Inc. METALS AND MINING — 0.3% Coeur d'Alene Mines Corp.(1) Worthington Industries, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 8.3% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PERSONAL PRODUCTS — 0.5% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 8.5% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.8% Dun & Bradstreet Corp. ROAD AND RAIL — 0.4% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 5.4% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 4.6% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Hanesbrands, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.7% Ocwen Financial Corp.(1) TOBACCO — 1.7% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $2,058,697,745) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $2,824,244), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $2,768,345) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $8,477,316), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $8,305,054) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $2,824,732), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $2,768,342) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $31,707,938) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $2,090,405,683) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Market Neutral Fund March 31, 2013 Equity Market Neutral - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.8% AEROSPACE AND DEFENSE — 3.4% Alliant Techsystems, Inc. Boeing Co. (The) Esterline Technologies Corp.(1) Huntington Ingalls Industries, Inc.(2) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(2) Textron, Inc.(2) AIRLINES — 0.6% Alaska Air Group, Inc.(1)(2) AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) Tenneco, Inc.(1) BIOTECHNOLOGY — 1.6% Alexion Pharmaceuticals, Inc.(1) Alkermes plc(1) Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) Cubist Pharmaceuticals, Inc.(1)(2) Pharmacyclics, Inc.(1) United Therapeutics Corp.(1) Vertex Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.1% Lennox International, Inc. CAPITAL MARKETS — 2.7% Federated Investors, Inc. Class B(2) Investment Technology Group, Inc.(1)(2) Janus Capital Group, Inc. SEI Investments Co.(2) Waddell & Reed Financial, Inc.(2) CHEMICALS — 6.3% Ashland, Inc. Axiall Corp.(2) CF Industries Holdings, Inc.(2) Chemtura Corp.(1)(2) Huntsman Corp.(2) LyondellBasell Industries NV, Class A(2) Monsanto Co.(2) NewMarket Corp. PPG Industries, Inc.(2) Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS — 1.0% PacWest Bancorp. Regions Financial Corp.(2) COMMERCIAL SERVICES AND SUPPLIES — 2.5% Deluxe Corp. Mine Safety Appliances Co.(2) RR Donnelley & Sons Co.(2) Steelcase, Inc., Class A Tetra Tech, Inc.(1)(2) COMMUNICATIONS EQUIPMENT — 2.5% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Ciena Corp.(1)(2) Research In Motion Ltd.(1)(2) COMPUTERS AND PERIPHERALS — 0.2% EMC Corp.(1) CONSTRUCTION AND ENGINEERING — 1.1% AECOM Technology Corp.(1) Granite Construction, Inc.(2) CONSUMER FINANCE — 1.3% Cash America International, Inc.(2) Portfolio Recovery Associates, Inc.(1) CONTAINERS AND PACKAGING — 2.0% Graphic Packaging Holding Co.(1)(2) Greif, Inc., Class A(2) Owens-Illinois, Inc.(1)(2) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.8% Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 2.2% Interactive Brokers Group, Inc., Class A(2) Moody's Corp. MSCI, Inc., Class A(1) NASDAQ OMX Group, Inc. (The)(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% AT&T, Inc.(2) CenturyLink, Inc. Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 1.8% Edison International NV Energy, Inc. Pinnacle West Capital Corp. Portland General Electric Co.(2) ELECTRICAL EQUIPMENT — 2.0% Brady Corp., Class A(2) Emerson Electric Co. EnerSys(1)(2) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.4% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(2) ENERGY EQUIPMENT AND SERVICES — 1.9% Diamond Offshore Drilling, Inc.(2) Ensco plc Class A Exterran Holdings, Inc.(1)(2) Patterson-UTI Energy, Inc. RPC, Inc.(2) FOOD AND STAPLES RETAILING — 0.6% CVS Caremark Corp.(2) Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.5% Campbell Soup Co.(2) Darling International, Inc.(1)(2) Dean Foods Co.(1)(2) Ingredion, Inc. Pilgrim's Pride Corp.(1)(2) GAS UTILITIES — 1.1% Northwest Natural Gas Co.(2) UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Abbott Laboratories Boston Scientific Corp.(1)(2) Hill-Rom Holdings, Inc.(2) Medtronic, Inc. St. Jude Medical, Inc. Thoratec Corp.(1)(2) HEALTH CARE PROVIDERS AND SERVICES — 1.2% McKesson Corp. Mednax, Inc.(1) Quest Diagnostics, Inc. Select Medical Holdings Corp.(2) HEALTH CARE TECHNOLOGY — 0.6% Allscripts Healthcare Solutions, Inc.(1)(2) HOTELS, RESTAURANTS AND LEISURE — 2.8% Bally Technologies, Inc.(1)(2) Brinker International, Inc.(2) Cracker Barrel Old Country Store, Inc. International Game Technology Papa John's International, Inc.(1) Six Flags Entertainment Corp.(2) HOUSEHOLD DURABLES — 2.1% Garmin Ltd.(2) Harman International Industries, Inc.(2) Newell Rubbermaid, Inc.(2) PulteGroup, Inc.(1)(2) HOUSEHOLD PRODUCTS — 1.0% Energizer Holdings, Inc. Spectrum Brands Holdings, Inc.(2) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.6% AES Corp. (The) INDUSTRIAL CONGLOMERATES — 1.0% Carlisle Cos., Inc. Danaher Corp.(2) INSURANCE — 3.0% Aflac, Inc.(2) Amtrust Financial Services, Inc. Arch Capital Group Ltd.(1)(2) Axis Capital Holdings Ltd. First American Financial Corp. RenaissanceRe Holdings Ltd. XL Group plc INTERNET AND CATALOG RETAIL — 0.8% Expedia, Inc. HomeAway, Inc.(1)(2) INTERNET SOFTWARE AND SERVICES — 1.3% Dice Holdings, Inc.(1)(2) Open Text Corp.(1) IT SERVICES — 2.1% Computer Sciences Corp.(2) CoreLogic, Inc.(1) Jack Henry & Associates, Inc. NeuStar, Inc., Class A(1) Total System Services, Inc.(2) LEISURE EQUIPMENT AND PRODUCTS — 0.8% Mattel, Inc. Polaris Industries, Inc.(2) LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc.(2) Life Technologies Corp.(1) MACHINERY — 3.1% Actuant Corp., Class A(2) Crane Co. Lincoln Electric Holdings, Inc.(2) Oshkosh Corp.(1) Parker-Hannifin Corp.(2) WABCO Holdings, Inc.(1)(2) MEDIA — 2.1% Comcast Corp., Class A(2) Regal Entertainment Group Class A(2) Scholastic Corp.(2) Starz - Liberty Capital(1) Time Warner Cable, Inc. METALS AND MINING — 1.8% Agnico-Eagle Mines Ltd. New York Shares Coeur d'Alene Mines Corp.(1)(2) Reliance Steel & Aluminum Co. Steel Dynamics, Inc. United States Steel Corp. Worthington Industries, Inc.(2) MULTI-UTILITIES — 1.7% Ameren Corp.(2) Public Service Enterprise Group, Inc.(2) TECO Energy, Inc. MULTILINE RETAIL — 1.1% Dillard's, Inc., Class A(2) Macy's, Inc.(2) OIL, GAS AND CONSUMABLE FUELS — 5.0% Apache Corp. Chevron Corp.(2) ConocoPhillips(2) Delek US Holdings, Inc. Energy XXI Bermuda Ltd.(2) Exxon Mobil Corp. Suncor Energy, Inc.(2) Tesoro Corp. Ultra Petroleum Corp.(1) Valero Energy Corp.(2) Western Refining, Inc.(2) PERSONAL PRODUCTS — 0.4% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 2.2% Bristol-Myers Squibb Co. Eli Lilly & Co.(2) Johnson & Johnson Merck & Co., Inc.(2) Pfizer, Inc.(2) Warner Chilcott plc Class A(2) PROFESSIONAL SERVICES — 1.3% Acacia Research - Acacia Technologies(1)(2) Dun & Bradstreet Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% Apartment Investment & Management Co., Class A(2) Corrections Corp. of America Sunstone Hotel Investors, Inc.(1) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.1% Altisource Portfolio Solutions SA(1) ROAD AND RAIL — 0.6% Avis Budget Group, Inc.(1) Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% First Solar, Inc.(1) Freescale Semiconductor Ltd.(1)(2) KLA-Tencor Corp.(2) LSI Corp.(1)(2) NVIDIA Corp.(2) SOFTWARE — 3.4% Activision Blizzard, Inc.(2) Cadence Design Systems, Inc.(1)(2) Mentor Graphics Corp.(2) NetSuite, Inc.(1) Oracle Corp.(2) Symantec Corp.(1)(2) Synopsys, Inc.(1)(2) SPECIALTY RETAIL — 5.5% Aaron's, Inc.(2) American Eagle Outfitters, Inc. ANN, Inc.(1) Best Buy Co., Inc.(2) Buckle, Inc. (The)(2) Chico's FAS, Inc. DSW, Inc., Class A Foot Locker, Inc.(2) GameStop Corp., Class A(2) Gap, Inc. (The) O'Reilly Automotive, Inc.(1) PetSmart, Inc.(2) TEXTILES, APPAREL AND LUXURY GOODS — 2.1% Carter's, Inc.(1) Crocs, Inc.(1)(2) Hanesbrands, Inc.(1) Iconix Brand Group, Inc.(1)(2) THRIFTS AND MORTGAGE FINANCE — 0.6% Ocwen Financial Corp.(1)(2) TOBACCO — 0.6% Universal Corp.(2) TRADING COMPANIES AND DISTRIBUTORS — 0.3% WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.6% MetroPCS Communications, Inc.(1) TOTAL COMMON STOCKS (Cost $37,200,607) TEMPORARY CASH INVESTMENTS — 0.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $9,245), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $9,063) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $27,751), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $27,187) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $9,247), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $9,062) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $103,764) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 97.0% (Cost $37,304,371) COMMON STOCKS SOLD SHORT — (96.5)% AEROSPACE AND DEFENSE — (1.9)% CAE, Inc. ) ) Hexcel Corp. ) ) Precision Castparts Corp. ) ) TransDigm Group, Inc. ) ) ) AIR FREIGHT AND LOGISTICS — (1.1)% Atlas Air Worldwide Holdings, Inc. ) ) CH Robinson Worldwide, Inc. ) ) United Parcel Service, Inc. Class B ) ) ) AUTO COMPONENTS — (0.9)% Johnson Controls, Inc. ) ) TRW Automotive Holdings Corp. ) ) ) AUTOMOBILES — (0.5)% Ford Motor Co. ) ) BEVERAGES — (1.5)% Beam, Inc. ) ) Brown-Forman Corp. Class B ) ) Coca-Cola Co. (The) ) ) Monster Beverage Corp. ) ) ) BIOTECHNOLOGY — (0.8)% Ariad Pharmaceuticals, Inc. ) ) Cepheid, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (1.0)% Armstrong World Industries, Inc. ) ) Owens Corning ) ) ) CAPITAL MARKETS — (1.9)% Bank of New York Mellon Corp. (The) ) ) Charles Schwab Corp. (The) ) ) Stifel Financial Corp. ) ) ) CHEMICALS — (5.1)% Air Products & Chemicals, Inc. ) ) Cabot Corp. ) ) Cytec Industries, Inc. ) ) Ecolab, Inc. ) ) Intrepid Potash, Inc. ) ) Olin Corp. ) ) Praxair, Inc. ) ) Rockwood Holdings, Inc. ) ) RPM International, Inc. ) ) Sensient Technologies Corp. ) ) Tronox Ltd. Class A ) ) ) COMMERCIAL BANKS — (2.5)% First Niagara Financial Group, Inc. ) ) First Republic Bank ) ) Iberiabank Corp. ) ) Investors Bancorp, Inc. ) ) PNC Financial Services Group, Inc. ) ) Texas Capital Bancshares, Inc. ) ) Trustmark Corp. ) ) Valley National Bancorp ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (1.4)% Clean Harbors, Inc. ) ) Interface, Inc. ) ) Iron Mountain, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (1.6)% EchoStar Corp. Class A ) ) Loral Space & Communications, Inc. ) ) Viasat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (1.6)% NCR Corp. ) ) SanDisk Corp. ) ) Stratasys Ltd. ) ) ) CONSTRUCTION AND ENGINEERING — (1.0)% Jacobs Engineering Group, Inc. ) ) MasTec, Inc. ) ) ) CONSTRUCTION MATERIALS — (0.5)% Martin Marietta Materials, Inc. ) ) CONSUMER FINANCE — (0.1)% Capital One Financial Corp. ) ) CONTAINERS AND PACKAGING — (1.1)% MeadWestvaco Corp. ) ) Sealed Air Corp. ) ) ) DISTRIBUTORS — (0.1)% LKQ Corp. ) ) DIVERSIFIED CONSUMER SERVICES — (0.5)% Sotheby's ) ) DIVERSIFIED FINANCIAL SERVICES — (0.7)% CME Group, Inc. ) ) IntercontinentalExchange, Inc. ) ) ) ELECTRIC UTILITIES — (2.0)% ALLETE, Inc. ) ) Duke Energy Corp. ) ) ITC Holdings Corp. ) ) Northeast Utilities ) ) Pepco Holdings, Inc. ) ) ) ELECTRICAL EQUIPMENT — (1.3)% Eaton Corp. plc ) ) General Cable Corp. ) ) GrafTech International Ltd. ) ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (1.6)% Anixter International, Inc. ) ) Corning, Inc. ) ) Ingram Micro, Inc., Class A ) ) ) ENERGY EQUIPMENT AND SERVICES — (3.5)% Atwood Oceanics, Inc. ) ) FMC Technologies, Inc. ) ) Lufkin Industries, Inc. ) ) Noble Corp. ) ) Rowan Cos. plc ) ) SEACOR Holdings, Inc. ) ) Unit Corp. ) ) ) FOOD AND STAPLES RETAILING — (0.7)% Casey's General Stores, Inc. ) ) Sysco Corp. ) ) ) FOOD PRODUCTS — (2.4)% Bunge Ltd. ) ) Flowers Foods, Inc. ) ) Hain Celestial Group, Inc. (The) ) ) Hillshire Brands Co. ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (2.5)% National Fuel Gas Co. ) ) New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) WGL Holdings, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.8)% DexCom, Inc. ) ) Haemonetics Corp. ) ) West Pharmaceutical Services, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (2.7)% Brookdale Senior Living, Inc. ) ) Catamaran Corp. ) ) DaVita HealthCare Partners, Inc. ) ) Health Net, Inc. ) ) Team Health Holdings, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HEALTH CARE TECHNOLOGY — (0.2)% HMS Holdings Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (4.3)% BJ's Restaurants, Inc. ) ) Chipotle Mexican Grill, Inc. ) ) Darden Restaurants, Inc. ) ) Dunkin' Brands Group, Inc. ) ) Hyatt Hotels Corp. Class A ) ) McDonald's Corp. ) ) MGM Resorts International ) ) Penn National Gaming, Inc. ) ) Starbucks Corp. ) ) Wendy's Co. (The) HOUSEHOLD DURABLES — (2.4)% DR Horton, Inc. ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) Tempur-Pedic International, Inc. ) ) Toll Brothers, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.6)% NRG Energy, Inc. ) ) INSURANCE — (3.1)% Assured Guaranty Ltd. ) ) Berkshire Hathaway, Inc., Class B ) ) MBIA, Inc. ) ) Platinum Underwriters Holdings Ltd. ) ) RLI Corp. ) ) White Mountains Insurance Group Ltd. ) ) ) INTERNET SOFTWARE AND SERVICES — (0.1)% CoStar Group, Inc. ) ) Yahoo!, Inc. ) ) ) IT SERVICES — (3.6)% Automatic Data Processing, Inc. ) ) Cognizant Technology Solutions Corp. ) ) Convergys Corp. ) ) Genpact Ltd. ) ) Paychex, Inc. ) ) Visa, Inc. A Shares ) ) WEX, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (1.0)% Covance, Inc. ) ) Waters Corp. ) ) ) MACHINERY — (3.8)% Colfax Corp. ) ) Flowserve Corp. ) ) Joy Global, Inc. ) ) PACCAR, Inc. ) ) Pentair Ltd. ) ) SPX Corp. ) ) Stanley Black & Decker, Inc. ) ) ) MARINE — (0.5)% Kirby Corp. ) ) MEDIA — (1.0)% DreamWorks Animation SKG, Inc., Class A ) ) Pandora Media, Inc. ) ) ) METALS AND MINING — (3.3)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Carpenter Technology Corp. ) ) Cliffs Natural Resources, Inc. ) ) Compass Minerals International, Inc. ) ) Hecla Mining Co. ) ) New Gold, Inc. ) ) Newmont Mining Corp. ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) ) MULTI-UTILITIES — (1.4)% MDU Resources Group, Inc. ) ) NiSource, Inc. ) ) Sempra Energy ) ) ) MULTILINE RETAIL — (1.0)% Family Dollar Stores, Inc. ) ) J.C. Penney Co., Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (5.0)% Approach Resources, Inc. ) ) Cimarex Energy Co. ) ) Consol Energy, Inc. ) ) Enbridge, Inc. ) ) Kodiak Oil & Gas Corp. ) ) Oasis Petroleum, Inc. ) ) Pioneer Natural Resources Co. ) ) SM Energy Co. ) ) Spectra Energy Corp. ) ) World Fuel Services Corp. ) ) ) PHARMACEUTICALS — (0.8)% Akorn, Inc. ) ) Valeant Pharmaceuticals International, Inc. ) ) VIVUS, Inc. ) ) ) PROFESSIONAL SERVICES — (1.1)% Corporate Executive Board Co. (The) ) ) IHS, Inc. Class A ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (2.8)% CBL & Associates Properties, Inc. ) ) Equity Lifestyle Properties, Inc. ) ) National Retail Properties, Inc. ) ) Rayonier, Inc. ) ) SL Green Realty Corp. ) ) WP Carey, Inc. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.4)% Brookfield Office Properties, Inc. ) ) CBRE Group, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) ) ROAD AND RAIL — (2.1)% Genesee & Wyoming, Inc. Class A ) ) Kansas City Southern ) ) Old Dominion Freight Line, Inc. ) ) Ryder System, Inc. ) ) Werner Enterprises, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.8)% Hittite Microwave Corp. ) ) International Rectifier Corp. ) ) MEMC Electronic Materials, Inc. ) ) ) SOFTWARE — (2.4)% Informatica Corp. ) ) QLIK Technologies, Inc. ) ) Solera Holdings, Inc. ) ) SS&C Technologies Holdings, Inc. ) ) ) SPECIALTY RETAIL — (4.9)% Ascena Retail Group, Inc. ) ) AutoNation, Inc. ) ) Cabela's, Inc. ) ) CarMax, Inc. ) ) JOS A Bank Clothiers, Inc. ) ) L Brands, Inc. ) ) Penske Automotive Group, Inc. ) ) Pier 1 Imports, Inc. ) ) Tiffany & Co. ) ) Urban Outfitters, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (1.2)% NIKE, Inc. Class B ) ) Wolverine World Wide, Inc. ) ) ) THRIFTS AND MORTGAGE FINANCE — (1.1)% Capitol Federal Financial, Inc. ) ) EverBank Financial Corp. ) ) TFS Financial Corp. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.8)% Air Lease Corp. ) ) Fastenal Co. ) ) GATX Corp. ) ) Textainer Group Holdings Ltd. ) ) United Rentals, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.5)% Crown Castle International Corp. ) ) TOTAL COMMON STOCKS SOLD SHORT — (96.5)% (Proceeds $42,108,546) ) OTHER ASSETS AND LIABILITIES(3) — 99.5% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $28,233,718. Amount relates primarily to deposits with broker for securities sold short at period end. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Securities Sold Short — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Gold Fund March 31, 2013 Global Gold - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AUSTRALIA — 0.3% Newcrest Mining Ltd. CANADA — 70.0% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alamos Gold, Inc. ATAC Resources Ltd.(1) AuRico Gold, Inc.(1) Aurizon Mines Ltd.(1) B2Gold Corp.(1) Barrick Gold Corp. Belo Sun Mining Corp.(1) Centerra Gold, Inc. Continental Gold Ltd.(1) Detour Gold Corp.(1) Dundee Precious Metals, Inc.(1) Eldorado Gold Corp. First Majestic Silver Corp.(1) Franco-Nevada Corp. GoGold Resources, Inc.(1) Gold Standard Ventures Corp.(1) Goldcorp, Inc. Goldcorp, Inc. New York Shares Golden Star Resources Ltd.(1) IAMGOLD Corp. Ivanplats Ltd.(1) Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc.(1) Midas Gold Corp.(1) Nevsun Resources Ltd. New Gold, Inc.(1) Osisko Mining Corp.(1) Pan American Silver Corp. Pan American Silver Corp. NASDAQ Shares Premier Gold Mines Ltd.(1) Rubicon Minerals Corp.(1) Sabina Gold & Silver Corp.(1) Sandstorm Gold Ltd.(1) Seabridge Gold, Inc.(1) SEMAFO, Inc. Silver Standard Resources, Inc.(1) Silver Wheaton Corp. Tahoe Resources, Inc.(1) Torex Gold Resources, Inc.(1) Virginia Mines, Inc.(1) Yamana Gold, Inc. Yamana Gold, Inc. New York Shares PERU — 3.3% Cia de Minas Buenaventura SA ADR SOUTH AFRICA — 6.0% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Harmony Gold Mining Co. Ltd. Sibanye Gold Ltd.(1) UNITED KINGDOM — 5.1% Fresnillo plc Randgold Resources Ltd. ADR UNITED STATES — 14.6% Allied Nevada Gold Corp.(1) Coeur d'Alene Mines Corp.(1) Gold Resource Corp. Hecla Mining Co. Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS (Cost $407,307,966) WARRANTS† CANADA† GoGold Resources, Inc.(1) 2 Sandstorm Gold Ltd.(1) TOTAL WARRANTS (Cost $—) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $421,863), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $413,513) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,266,275), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $1,240,544) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $421,936), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $413,514) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,734,980) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $412,042,946) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Domestic Common Stocks — Warrants — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Income & Growth Fund March 31, 2013 Income & Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 4.6% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. BEVERAGES — 0.4% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. CAPITAL MARKETS — 1.6% Goldman Sachs Group, Inc. (The) Waddell & Reed Financial, Inc. CHEMICALS — 4.1% CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.3% BB&T Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.0% Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT — 2.3% Cisco Systems, Inc. Harris Corp. COMPUTERS AND PERIPHERALS — 6.7% Apple, Inc. Dell, Inc. Hewlett-Packard Co. Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.1% Cash America International, Inc. CONTAINERS AND PACKAGING — 0.8% Packaging Corp. of America DIVERSIFIED FINANCIAL SERVICES — 2.1% JPMorgan Chase & Co. Moody's Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 5.0% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.3% NV Energy, Inc. Pinnacle West Capital Corp. Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.0% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Molex, Inc. ENERGY EQUIPMENT AND SERVICES — 0.4% Ensco plc Class A FOOD AND STAPLES RETAILING — 3.0% CVS Caremark Corp. Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.1% Abbott Laboratories Baxter International, Inc. Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.1% UnitedHealth Group, Inc. WellPoint, Inc. HOUSEHOLD DURABLES — 1.7% Garmin Ltd. Leggett & Platt, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 0.7% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.0% General Electric Co. INSURANCE — 6.5% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Sun Life Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE AND SERVICES — 0.7% Google, Inc., Class A(1) IT SERVICES — 3.5% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. SAIC, Inc. LEISURE EQUIPMENT AND PRODUCTS — 1.8% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Thermo Fisher Scientific, Inc. MEDIA — 3.8% Comcast Corp., Class A Regal Entertainment Group Class A Thomson Reuters Corp. Time Warner Cable, Inc. MULTI-UTILITIES — 2.4% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. TECO Energy, Inc. MULTILINE RETAIL — 0.2% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 9.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Petroleum Corp. Valero Energy Corp. PHARMACEUTICALS — 8.4% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Marvell Technology Group Ltd. Texas Instruments, Inc. SOFTWARE — 4.3% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 3.7% American Eagle Outfitters, Inc. Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% New York Community Bancorp, Inc. TOBACCO — 3.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $1,181,232,056) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $1,519,571), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $1,489,495) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $4,561,181), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $4,468,496) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,519,834), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $1,489,494) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $17,064,167) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,198,296,223) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Core Equity Fund March 31, 2013 International Core Equity - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.8% AUSTRALIA — 9.4% Australia & New Zealand Banking Group Ltd. Commonwealth Bank of Australia Flight Centre Ltd. National Australia Bank Ltd. Resolute Mining Ltd. Telstra Corp. Ltd. Westpac Banking Corp. Woolworths Ltd. AUSTRIA — 1.0% Oesterreichische Post AG BELGIUM — 0.8% Ageas Anheuser-Busch InBev NV DENMARK — 1.9% Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 0.3% UPM-Kymmene Oyj FRANCE — 8.0% AXA SA Cie Generale de Geophysique - Veritas(1) Cie Generale des Etablissements Michelin Class B 84 CNP Assurances Euler Hermes SA 3 GDF Suez Sanofi Societe Generale SA(1) Teleperformance SA Total S.A. UbiSoft Entertainment SA(1) Valeo SA Vinci SA Vivendi SA GERMANY — 7.1% Allianz SE BASF SE Bayer AG Deutsche Lufthansa AG Deutsche Telekom AG Hannover Rueckversicherung AG 7 Metro AG ProSiebenSat.1 Media AG Preference Shares SAP AG Siemens AG GREECE — 0.4% OPAP SA HONG KONG — 3.5% BOC Hong Kong Holdings Ltd. Galaxy Entertainment Group Ltd.(1) MGM China Holdings Ltd. SJM Holdings Ltd. Wharf Holdings Ltd. ISRAEL — 0.4% Israel Chemicals Ltd. ITALY — 2.8% Enel SpA ENI SpA Mediaset SpA Telecom Italia SpA JAPAN — 21.2% Aisin Seiki Co. Ltd. Astellas Pharma, Inc. Bank of Yokohama Ltd. (The) Central Japan Railway Co. Chiyoda Corp. Daihatsu Motor Co. Ltd. Daiichikosho Co., Ltd. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Dena Co. Ltd. East Japan Railway Co. FamilyMart Co. Ltd. Fuji Heavy Industries Ltd. Fujitsu Ltd. Ito En Ltd. Japan Tobacco, Inc. JGC Corp. Kao Corp. KDDI Corp. Kirin Holdings Co. Ltd. Lawson, Inc. Maeda Road Construction Co. Ltd. Mitsubishi Shokuhin Co. Ltd. Nippon Telegraph & Telephone Corp. Nissan Chemical Industries Ltd. NTT Data Corp. 21 Resona Holdings, Inc. Seven & I Holdings Co. Ltd. Shionogi & Co. Ltd. SOFTBANK Corp. Sumitomo Metal Mining Co. Ltd. T&D Holdings, Inc. Taisei Corp. Takeda Pharmaceutical Co., Ltd. Toshiba TEC Corp. Toyoda Gosei Co. Ltd. Toyota Boshoku Corp. TS Tech Co. Ltd. NETHERLANDS — 3.0% CSM ING Groep NV CVA(1) Koninklijke Ahold NV Koninklijke Philips Electronics NV Unilever CVA NEW ZEALAND — 0.3% Telecom Corp. of New Zealand Ltd. NORWAY — 1.8% TGS Nopec Geophysical Co. ASA Yara International ASA PORTUGAL — 0.3% EDP - Energias de Portugal SA SINGAPORE — 1.8% StarHub Ltd. STX OSV Holdings Ltd. United Overseas Bank Ltd. SPAIN — 2.5% Banco Santander SA Duro Felguera SA Endesa SA SWEDEN — 2.7% Electrolux AB Industrivarden AB C Shares Intrum Justitia AB Scania AB B Shares SWITZERLAND — 8.0% Helvetia Holding AG 36 Implenia AG Nestle SA Novartis AG Roche Holding AG Swiss Life Holding AG 31 Swiss Reinsurance Co. Zurich Financial Services AG UNITED KINGDOM — 20.6% Afren plc(1) Antofagasta plc AstraZeneca plc BAE Systems plc Berendsen plc BHP Billiton plc Bodycote plc BP plc British American Tobacco plc Britvic plc Catlin Group Ltd. Centrica plc Evraz plc HSBC Holdings plc Lloyds Banking Group plc(1) Marks & Spencer Group plc Micro Focus International plc Mondi plc Next plc Rio Tinto plc Royal Dutch Shell plc B Shares Standard Chartered plc Standard Life plc TUI Travel plc Vodafone Group plc WH Smith plc TOTAL COMMON STOCKS (Cost $6,197,639) EXCHANGE-TRADED FUNDS — 1.6% iShares MSCI EAFE Index Fund (Cost$113,306) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $4,717), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $4,624) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $14,160), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $13,872) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,718), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $4,624) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $52,948) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $6,363,893) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 24.0% Consumer Discretionary 12.2% Consumer Staples 11.5% Industrials 11.4% Health Care 10.9% Materials 7.6% Energy 7.2% Telecommunication Services 5.5% Information Technology 3.8% Utilities 3.7% Diversified 1.6% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments CVA - Certificaten Van Aandelen Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Core Equity Plus Fund March 31, 2013 NT Core Equity Plus - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 127.9% AEROSPACE AND DEFENSE — 5.4% Alliant Techsystems, Inc. Boeing Co. (The)(1) Esterline Technologies Corp.(2) General Dynamics Corp.(1) Honeywell International, Inc. Huntington Ingalls Industries, Inc.(1) L-3 Communications Holdings, Inc. Northrop Grumman Corp.(1) Textron, Inc.(1) AUTO COMPONENTS — 0.4% BorgWarner, Inc.(2) Goodyear Tire & Rubber Co. (The)(2) BEVERAGES — 0.4% Coca-Cola Co. (The)(1) PepsiCo, Inc.(1) BIOTECHNOLOGY — 2.0% Amgen, Inc.(1) Biogen Idec, Inc.(1)(2) Celgene Corp.(1)(2) Cubist Pharmaceuticals, Inc.(2) Gilead Sciences, Inc.(1)(2) Pharmacyclics, Inc.(2) United Therapeutics Corp.(1)(2) CAPITAL MARKETS — 3.3% Federated Investors, Inc. Class B(1) Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1)(2) Janus Capital Group, Inc.(1) SEI Investments Co.(1) T. Rowe Price Group, Inc. CHEMICALS — 4.9% Axiall Corp.(1) CF Industries Holdings, Inc.(1) Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co.(1) NewMarket Corp. PPG Industries, Inc. Sherwin-Williams Co. (The) Valspar Corp.(1) COMMERCIAL BANKS — 0.7% BB&T Corp. Wells Fargo & Co.(1) COMMERCIAL SERVICES AND SUPPLIES — 0.9% Deluxe Corp. Mine Safety Appliances Co.(1) COMMUNICATIONS EQUIPMENT — 3.9% Arris Group, Inc.(1)(2) Brocade Communications Systems, Inc.(1)(2) Cisco Systems, Inc.(1) InterDigital, Inc. QUALCOMM, Inc.(1) Research In Motion Ltd.(1)(2) COMPUTERS AND PERIPHERALS — 4.4% Apple, Inc.(1) EMC Corp.(1)(2) Hewlett-Packard Co. Seagate Technology plc(1) CONSTRUCTION AND ENGINEERING — 0.1% AECOM Technology Corp.(2) CONSUMER FINANCE — 0.8% American Express Co.(1) Cash America International, Inc.(1) CONTAINERS AND PACKAGING — 1.9% Greif, Inc., Class A(1) Owens-Illinois, Inc.(1)(2) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.8% Bridgepoint Education, Inc.(1)(2) Coinstar, Inc.(1)(2) DIVERSIFIED FINANCIAL SERVICES — 3.0% Bank of America Corp.(1) Citigroup, Inc.(1) Interactive Brokers Group, Inc., Class A(1) JPMorgan Chase & Co.(1) Moody's Corp. MSCI, Inc., Class A(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.9% AT&T, Inc.(1) CenturyLink, Inc. Verizon Communications, Inc.(1) Vonage Holdings Corp.(1)(2) ELECTRIC UTILITIES — 2.1% Edison International NV Energy, Inc. Portland General Electric Co.(1) ELECTRICAL EQUIPMENT — 3.3% Brady Corp., Class A(1) Emerson Electric Co. EnerSys(1)(2) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.3% Celestica, Inc.(1)(2) Itron, Inc.(1)(2) Molex, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 0.8% Ensco plc Class A Helix Energy Solutions Group, Inc.(1)(2) RPC, Inc.(1) FOOD AND STAPLES RETAILING — 2.9% CVS Caremark Corp.(1) Wal-Mart Stores, Inc.(1) FOOD PRODUCTS — 1.7% Darling International, Inc.(1)(2) Dean Foods Co.(1)(2) General Mills, Inc. Ingredion, Inc. Pilgrim's Pride Corp.(2) HEALTH CARE EQUIPMENT AND SUPPLIES — 5.7% Abbott Laboratories(1) Becton Dickinson and Co. Boston Scientific Corp.(1)(2) Covidien plc(1) Medtronic, Inc.(1) St. Jude Medical, Inc.(1) Stryker Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.3% Quest Diagnostics, Inc. Select Medical Holdings Corp.(1) UnitedHealth Group, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 1.4% Bally Technologies, Inc.(1)(2) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.4% Garmin Ltd.(1) Newell Rubbermaid, Inc.(1) HOUSEHOLD PRODUCTS — 1.5% Energizer Holdings, Inc.(1) Procter & Gamble Co. (The)(1) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.3% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES — 2.1% 3M Co.(1) Danaher Corp.(1) General Electric Co.(1) INSURANCE — 7.4% Aflac, Inc.(1) Allied World Assurance Co. Holdings AG(1) Allstate Corp. (The)(1) American International Group, Inc.(1)(2) Amtrust Financial Services, Inc. Axis Capital Holdings Ltd.(1) Berkshire Hathaway, Inc., Class B(1)(2) First American Financial Corp. HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc.(1) MetLife, Inc.(1) Prudential Financial, Inc.(1) Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) XL Group plc INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.3% Dice Holdings, Inc.(1)(2) Google, Inc., Class A(1)(2) United Online, Inc.(1) IT SERVICES — 2.8% Accenture plc, Class A(1) Computer Sciences Corp.(1) International Business Machines Corp.(1) SAIC, Inc.(1) Unisys Corp.(1)(2) LEISURE EQUIPMENT AND PRODUCTS — 1.8% Hasbro, Inc. Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.8% Agilent Technologies, Inc.(1) Life Technologies Corp.(2) Thermo Fisher Scientific, Inc. MACHINERY — 3.8% Actuant Corp., Class A(1) Crane Co.(1) Ingersoll-Rand plc(1) Parker-Hannifin Corp.(1) WABCO Holdings, Inc.(1)(2) MEDIA — 2.9% Comcast Corp., Class A(1) DIRECTV(2) Scholastic Corp.(1) Thomson Reuters Corp. Time Warner Cable, Inc.(1) METALS AND MINING — 1.0% Coeur d'Alene Mines Corp.(1)(2) Worthington Industries, Inc. MULTI-UTILITIES — 0.4% Consolidated Edison, Inc.(1) Public Service Enterprise Group, Inc.(1) MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A(1) Macy's, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 10.7% Calumet Specialty Products Partners LP Chevron Corp.(1) ConocoPhillips(1) Delek US Holdings, Inc. Exxon Mobil Corp.(1) Marathon Petroleum Corp.(1) Suncor Energy, Inc.(1) Tesoro Corp.(1) Valero Energy Corp.(1) Western Refining, Inc.(1) PERSONAL PRODUCTS — 0.7% Nu Skin Enterprises, Inc., Class A(1) PHARMACEUTICALS — 9.2% AbbVie, Inc. Bristol-Myers Squibb Co.(1) Eli Lilly & Co.(1) Johnson & Johnson(1) Merck & Co., Inc.(1) Pfizer, Inc.(1) Warner Chilcott plc Class A PROFESSIONAL SERVICES — 0.5% Dun & Bradstreet Corp. ROAD AND RAIL — 0.5% AMERCO, Inc. Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc.(1) Broadcom Corp., Class A First Solar, Inc.(2) Intel Corp.(1) KLA-Tencor Corp.(1) LSI Corp.(1)(2) NVIDIA Corp.(1) SOFTWARE — 6.8% Activision Blizzard, Inc.(1) Adobe Systems, Inc.(2) CA, Inc. Cadence Design Systems, Inc.(1)(2) Mentor Graphics Corp.(1) Microsoft Corp.(1) Oracle Corp.(1) Symantec Corp.(1)(2) SPECIALTY RETAIL — 7.0% American Eagle Outfitters, Inc. ANN, Inc.(2) Best Buy Co., Inc.(1) Buckle, Inc. (The)(1) Foot Locker, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The)(1) Home Depot, Inc. (The)(1) O'Reilly Automotive, Inc.(2) PetSmart, Inc.(1) TJX Cos., Inc. (The)(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.3% Crocs, Inc.(1)(2) Hanesbrands, Inc.(2) Iconix Brand Group, Inc.(1)(2) THRIFTS AND MORTGAGE FINANCE — 0.6% Ocwen Financial Corp.(1)(2) WIRELESS TELECOMMUNICATION SERVICES — 0.5% MetroPCS Communications, Inc.(1)(2) TOTAL COMMON STOCKS (Cost $278,892,530) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $247,699), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $242,796) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $743,498), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $728,390) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $247,741), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $242,796) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,780,159) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.0% (Cost $281,672,689) COMMON STOCKS SOLD SHORT — (29.2)% AEROSPACE AND DEFENSE — (0.7)% Hexcel Corp. ) ) AIR FREIGHT AND LOGISTICS — (0.1)% Atlas Air Worldwide Holdings, Inc. ) ) BIOTECHNOLOGY — (0.5)% Ariad Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) CAPITAL MARKETS — (0.2)% Stifel Financial Corp. ) ) CHEMICALS — (0.2)% Praxair, Inc. ) ) Tronox Ltd. Class A ) ) ) COMMERCIAL BANKS — (0.3)% Trustmark Corp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.2)% Clean Harbors, Inc. ) ) COMMUNICATIONS EQUIPMENT — (0.8)% Viasat, Inc. ) ) COMPUTERS AND PERIPHERALS — (0.2)% NCR Corp. ) ) CONTAINERS AND PACKAGING — (0.3)% MeadWestvaco Corp. ) ) DIVERSIFIED CONSUMER SERVICES — (0.8)% Sotheby's ) ) ELECTRICAL EQUIPMENT — (0.4)% GrafTech International Ltd. ) ) ENERGY EQUIPMENT AND SERVICES — (0.4)% Lufkin Industries, Inc. ) ) SEACOR Holdings, Inc. ) ) ) FOOD PRODUCTS — (0.1)% Snyders-Lance, Inc. ) ) GAS UTILITIES — (0.8)% New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.6)% DexCom, Inc. ) ) Haemonetics Corp. ) ) Hologic, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.2)% DaVita HealthCare Partners, Inc. ) ) Health Net, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HEALTH CARE TECHNOLOGY — (0.2)% HMS Holdings Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.8)% MGM Resorts International ) ) Penn National Gaming, Inc. ) ) ) HOUSEHOLD DURABLES — (0.5)% Ryland Group, Inc. ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (0.6)% Assured Guaranty Ltd. ) ) RLI Corp. ) ) ) IT SERVICES — (0.6)% Convergys Corp. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.6)% Covance, Inc. ) ) MACHINERY — (1.8)% Colfax Corp. ) ) Pentair Ltd. ) ) SPX Corp. ) ) ) MEDIA — (0.7)% DreamWorks Animation SKG, Inc., Class A ) ) METALS AND MINING — (2.3)% AK Steel Holding Corp. ) ) Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Cliffs Natural Resources, Inc. ) ) Compass Minerals International, Inc. ) ) Hecla Mining Co. ) ) Rubicon Minerals Corp. ) ) Silver Standard Resources, Inc. ) ) Tahoe Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) ) MULTILINE RETAIL — (0.1)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (2.5)% Approach Resources, Inc. ) ) Bill Barrett Corp. ) ) Consol Energy, Inc. ) ) Kodiak Oil & Gas Corp. ) ) NuStar Energy LP ) ) Range Resources Corp. ) ) SM Energy Co. ) ) World Fuel Services Corp. ) ) ) PHARMACEUTICALS — (0.5)% Akorn, Inc. ) ) VIVUS, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.3)% SL Green Realty Corp. ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.9)% Brookfield Office Properties, Inc. ) ) CBRE Group, Inc. ) ) Forest City Enterprises, Inc. Class A ) ) ) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc. Class A ) ) Old Dominion Freight Line, Inc. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.7)% MEMC Electronic Materials, Inc. ) ) SOFTWARE — (1.0)% Informatica Corp. ) ) Solera Holdings, Inc. ) ) ) SPECIALTY RETAIL — (2.8)% Cabela's, Inc. ) ) CarMax, Inc. ) ) L Brands, Inc. ) ) Pier 1 Imports, Inc. ) ) Tiffany & Co. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.0)% Air Lease Corp. ) ) GATX Corp. ) ) Textainer Group Holdings Ltd. ) ) United Rentals, Inc. ) ) Watsco, Inc. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.2)% (Proceeds $69,354,852) ) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $209,663,707. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Securities Sold Short — — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Equity Growth Fund March 31, 2013 NT Equity Growth - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 4.8% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AUTO COMPONENTS — 0.4% BorgWarner, Inc.(1) BEVERAGES — 0.5% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. United Therapeutics Corp.(1) CAPITAL MARKETS — 1.7% Federated Investors, Inc. Class B Goldman Sachs Group, Inc. (The) Janus Capital Group, Inc. SEI Investments Co. Waddell & Reed Financial, Inc. CHEMICALS — 5.0% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Huntsman Corp. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.4% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.5% Apple, Inc. EMC Corp.(1) Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. Portfolio Recovery Associates, Inc.(1) CONTAINERS AND PACKAGING — 0.7% Owens-Illinois, Inc.(1) Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.3% Coinstar, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.9% Bank of America Corp. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.3% Edison International Portland General Electric Co. ELECTRICAL EQUIPMENT — 0.9% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.2% TE Connectivity Ltd. FOOD AND STAPLES RETAILING — 2.9% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.6% Dean Foods Co.(1) General Mills, Inc. Ingredion, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.8% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.8% Bally Technologies, Inc.(1) Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.6% Garmin Ltd. Harman International Industries, Inc. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.7% Energizer Holdings, Inc. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% Danaher Corp. General Electric Co. INSURANCE — 6.7% Aflac, Inc. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American International Group, Inc.(1) Amtrust Financial Services, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) HCC Insurance Holdings, Inc. MetLife, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 0.9% Google, Inc., Class A(1) IT SERVICES — 2.5% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Life Technologies Corp.(1) MACHINERY — 1.3% Crane Co. Ingersoll-Rand plc Parker-Hannifin Corp. WABCO Holdings, Inc.(1) MEDIA — 2.7% Comcast Corp., Class A DIRECTV(1) Thomson Reuters Corp. Time Warner Cable, Inc. METALS AND MINING — 0.2% Coeur d'Alene Mines Corp.(1) Worthington Industries, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 8.5% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PERSONAL PRODUCTS — 0.5% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 8.7% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.8% Dun & Bradstreet Corp. ROAD AND RAIL — 0.4% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Applied Materials, Inc. Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 5.5% Activision Blizzard, Inc. Adobe Systems, Inc.(1) CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 4.8% American Eagle Outfitters, Inc. Buckle, Inc. (The) Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Hanesbrands, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.7% Ocwen Financial Corp.(1) TOTAL COMMON STOCKS (Cost $608,958,869) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $472,738), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $463,381) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,418,980), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $1,390,146) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $472,819), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $463,380) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,305,987) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $614,264,856) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Small Company Fund March 31, 2013 NT Small Company - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 100.6% AEROSPACE AND DEFENSE — 1.1% Alliant Techsystems, Inc. Esterline Technologies Corp.(1) Taser International, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.4% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 2.1% Alaska Air Group, Inc.(1) Republic Airways Holdings, Inc.(1) Skywest, Inc. AUTO COMPONENTS — 0.5% Cooper Tire & Rubber Co. Gentherm, Inc.(1) BEVERAGES — 0.1% Coca-Cola Bottling Co. Consolidated BIOTECHNOLOGY — 2.5% Agenus, Inc.(1) Alkermes plc(1) Cubist Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Spectrum Pharmaceuticals, Inc. United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.4% Gibraltar Industries, Inc.(1) Patrick Industries, Inc.(1) CAPITAL MARKETS — 2.0% Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. Investment Technology Group, Inc.(1) Manning & Napier, Inc. Piper Jaffray Cos.(1) Pzena Investment Management, Inc., Class A WisdomTree Investments, Inc.(1) CHEMICALS — 1.2% Axiall Corp. Flotek Industries, Inc.(1) COMMERCIAL BANKS — 4.0% Bancorp, Inc.(1) Cathay General Bancorp. City Holding Co. CVB Financial Corp. F.N.B. Corp. First Interstate Bancsystem, Inc. First Midwest Bancorp, Inc. Hancock Holding Co. Home Bancshares, Inc. MB Financial, Inc. Oriental Financial Group, Inc. PacWest Bancorp Peoples Bancorp, Inc. PrivateBancorp, Inc. Renasant Corp. State Bank Financial Corp. Western Alliance Bancorp(1) Wilshire Bancorp, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 4.2% Cenveo, Inc.(1) Consolidated Graphics, Inc.(1) Deluxe Corp. Intersections, Inc. Kimball International, Inc. Class B Quad/Graphics, Inc. Steelcase, Inc., Class A Tetra Tech, Inc.(1) United Stationers, Inc. US Ecology, Inc. Viad Corp. COMMUNICATIONS EQUIPMENT — 3.3% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) CalAmp Corp.(1) Ciena Corp.(1) Comtech Telecommunications Corp. Globecomm Systems, Inc.(1) Harmonic, Inc.(1) InterDigital, Inc. Ixia(1) Loral Space & Communications, Inc. COMPUTERS AND PERIPHERALS — 1.3% Electronics for Imaging, Inc.(1) QLogic Corp.(1) Silicon Graphics International Corp.(1) Synaptics, Inc.(1) CONSTRUCTION AND ENGINEERING — 0.6% Argan, Inc. Granite Construction, Inc. CONSTRUCTION MATERIALS — 0.7% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 1.9% Cash America International, Inc. Credit Acceptance Corp.(1) DFC Global Corp.(1) Portfolio Recovery Associates, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.8% AEP Industries, Inc.(1) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES — 1.1% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) Grand Canyon Education, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.0% Interactive Brokers Group, Inc., Class A PHH Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% Atlantic Tele-Network, Inc. Cbeyond, Inc.(1) IDT Corp., Class B magicJack VocalTec Ltd.(1) Premiere Global Services, Inc.(1) Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 0.8% Portland General Electric Co. ELECTRICAL EQUIPMENT — 0.7% EnerSys(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.9% Agilysys, Inc.(1) Audience, Inc.(1) GSI Group, Inc.(1) InvenSense, Inc.(1) Itron, Inc.(1) Littelfuse, Inc. MTS Systems Corp. PC Connection, Inc. Plexus Corp.(1) Sanmina Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.7% Dawson Geophysical Co.(1) Natural Gas Services Group, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc. FOOD AND STAPLES RETAILING — 0.2% Pantry, Inc. (The)(1) Spartan Stores, Inc. FOOD PRODUCTS — 1.9% Darling International, Inc.(1) Dean Foods Co.(1) Pilgrim's Pride Corp.(1) Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Anika Therapeutics, Inc.(1) CONMED Corp. Cyberonics, Inc.(1) Hill-Rom Holdings, Inc. ICU Medical, Inc.(1) NuVasive, Inc.(1) Orthofix International NV(1) RTI Biologics, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.1% Amsurg Corp.(1) Bio-Reference Labs, Inc.(1) Chemed Corp. LHC Group, Inc.(1) Molina Healthcare, Inc.(1) PharMerica Corp.(1) Providence Service Corp. (The)(1) Select Medical Holdings Corp. Skilled Healthcare Group, Inc. Class A(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.2% MedAssets, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Einstein Noah Restaurant Group, Inc. Isle of Capri Casinos, Inc.(1) Marriott Vacations Worldwide Corp.(1) Multimedia Games Holding Co., Inc.(1) Red Robin Gourmet Burgers, Inc.(1) SHFL Entertainment, Inc.(1) Sonic Corp.(1) Town Sports International Holdings, Inc. HOUSEHOLD DURABLES — 0.3% CSS Industries, Inc. Zagg, Inc.(1) HOUSEHOLD PRODUCTS — 0.1% Orchids Paper Products Co. INSURANCE — 5.1% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc. Amtrust Financial Services, Inc. FBL Financial Group, Inc., Class A First American Financial Corp. Homeowners Choice, Inc. Maiden Holdings Ltd. National Financial Partners Corp.(1) Stewart Information Services Corp. Symetra Financial Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 0.7% Orbitz Worldwide, Inc.(1) Overstock.com, Inc.(1) PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 1.8% Demand Media, Inc.(1) IAC/InterActiveCorp j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. ValueClick, Inc.(1) XO Group, Inc.(1) IT SERVICES — 3.3% CACI International, Inc., Class A(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Euronet Worldwide, Inc.(1) Global Cash Access Holdings, Inc.(1) Heartland Payment Systems, Inc. MoneyGram International, Inc.(1) PRGX Global, Inc.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 2.4% Arctic Cat, Inc.(1) LeapFrog Enterprises, Inc.(1) Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.4% Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.8% Actuant Corp., Class A Columbus McKinnon Corp.(1) FreightCar America, Inc. Hyster-Yale Materials Handling, Inc. Kadant, Inc.(1) L.B. Foster Co., Class A Lindsay Corp. Lydall, Inc.(1) Miller Industries, Inc. Mueller Water Products, Inc. Class A Standex International Corp. WABCO Holdings, Inc.(1) MEDIA — 2.8% Belo Corp. Class A Carmike Cinemas, Inc.(1) E.W. Scripps Co. (The), Class A(1) Harte-Hanks, Inc. Journal Communications, Inc., Class A(1) Nexstar Broadcasting Group, Inc. Class A Saga Communications, Inc. Class A Scholastic Corp. METALS AND MINING — 2.2% Coeur d'Alene Mines Corp.(1) Handy & Harman Ltd.(1) Kaiser Aluminum Corp. Nevsun Resources Ltd. Worthington Industries, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 3.2% Alon USA Energy, Inc. CVR Energy, Inc. Delek US Holdings, Inc. Penn Virginia Corp. Renewable Energy Group, Inc.(1) Rosetta Resources, Inc.(1) Tesoro Corp. Vaalco Energy, Inc.(1) Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.4% Neenah Paper, Inc. Resolute Forest Products(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.1% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.1% Auxilium Pharmaceuticals, Inc.(1) BioDelivery Sciences International, Inc.(1) Endocyte, Inc.(1) Lannett Co., Inc.(1) Pozen, Inc.(1) Questcor Pharmaceuticals, Inc. Santarus, Inc.(1) PROFESSIONAL SERVICES — 1.7% Acacia Research - Acacia Technologies(1) Barrett Business Services, Inc. Huron Consulting Group, Inc.(1) Kforce, Inc. Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.3% Apollo Commercial Real Estate Finance, Inc. Chesapeake Lodging Trust Coresite Realty Corp. Cousins Properties, Inc. Extra Space Storage, Inc. First Industrial Realty Trust, Inc. Geo Group, Inc. (The) LaSalle Hotel Properties Pennsylvania Real Estate Investment Trust Post Properties, Inc. Ramco-Gershenson Properties Trust Resource Capital Corp. RLJ Lodging Trust Ryman Hospitality Properties Sovran Self Storage, Inc. STAG Industrial, Inc. ROAD AND RAIL — 1.0% AMERCO, Inc. Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Advanced Energy Industries, Inc.(1) ATMI, Inc.(1) First Solar, Inc.(1) Kulicke & Soffa Industries, Inc.(1) LSI Corp.(1) MaxLinear, Inc. Class A(1) Microsemi Corp.(1) Peregrine Semiconductor Corp.(1) PLX Technology, Inc.(1) Rudolph Technologies, Inc.(1) SOFTWARE — 4.1% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Manhattan Associates, Inc.(1) Mentor Graphics Corp. Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) QAD, Inc., Class A TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.5% ANN, Inc.(1) Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Buckle, Inc. (The) Childrens Place Retail Stores, Inc. (The)(1) Destination Maternity Corp. Express, Inc.(1) Francesca's Holdings Corp.(1) GameStop Corp., Class A Stage Stores, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Crocs, Inc.(1) Culp, Inc. Iconix Brand Group, Inc.(1) RG Barry Corp. Unifi, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.8% Ocwen Financial Corp.(1) WATER UTILITIES — 0.6% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.1% USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $199,221,131) TEMPORARY CASH INVESTMENTS — 0.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $104,596), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $102,525) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $313,957), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $307,577) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $104,614), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $102,525) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,173,977) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $200,395,108) OTHER ASSETS AND LIABILITIES — (1.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Company Fund March 31, 2013 Small Company - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 1.0% Alliant Techsystems, Inc. Esterline Technologies Corp.(1) Taser International, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.4% Forward Air Corp. Park-Ohio Holdings Corp.(1) AIRLINES — 2.1% Alaska Air Group, Inc.(1) Republic Airways Holdings, Inc.(1) Skywest, Inc. AUTO COMPONENTS — 0.5% Cooper Tire & Rubber Co. Gentherm, Inc.(1) BEVERAGES — 0.1% Coca-Cola Bottling Co. Consolidated BIOTECHNOLOGY — 2.4% Agenus, Inc.(1) Alkermes plc(1) Cubist Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Spectrum Pharmaceuticals, Inc. United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.4% Gibraltar Industries, Inc.(1) Patrick Industries, Inc.(1) CAPITAL MARKETS — 2.0% Calamos Asset Management, Inc., Class A Diamond Hill Investment Group, Inc. Investment Technology Group, Inc.(1) Manning & Napier, Inc. Piper Jaffray Cos.(1) Pzena Investment Management, Inc., Class A WisdomTree Investments, Inc.(1) CHEMICALS — 1.2% Axiall Corp. Flotek Industries, Inc.(1) COMMERCIAL BANKS — 3.9% Bancorp, Inc.(1) Cathay General Bancorp. City Holding Co. CVB Financial Corp. F.N.B. Corp. First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. Hancock Holding Co. Home Bancshares, Inc. MB Financial, Inc. Oriental Financial Group, Inc. PacWest Bancorp. Peoples Bancorp, Inc. PrivateBancorp, Inc. Renasant Corp. State Bank Financial Corp. Western Alliance Bancorp(1) Wilshire Bancorp, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 4.1% Cenveo, Inc.(1) Consolidated Graphics, Inc.(1) Deluxe Corp. Intersections, Inc. Kimball International, Inc. Class B Quad/Graphics, Inc. Steelcase, Inc., Class A Tetra Tech, Inc.(1) United Stationers, Inc. US Ecology, Inc. Viad Corp. COMMUNICATIONS EQUIPMENT — 3.3% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) CalAmp Corp.(1) Ciena Corp.(1) Comtech Telecommunications Corp. Globecomm Systems, Inc.(1) Harmonic, Inc.(1) InterDigital, Inc. Ixia(1) Loral Space & Communications, Inc. COMPUTERS AND PERIPHERALS — 1.2% Electronics for Imaging, Inc.(1) QLogic Corp.(1) Silicon Graphics International Corp.(1) Synaptics, Inc.(1) CONSTRUCTION AND ENGINEERING — 0.6% Argan, Inc. Granite Construction, Inc. CONSTRUCTION MATERIALS — 0.7% Headwaters, Inc.(1) United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 1.8% Cash America International, Inc. Credit Acceptance Corp.(1) DFC Global Corp.(1) Portfolio Recovery Associates, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.8% AEP Industries, Inc.(1) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES — 1.1% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) Grand Canyon Education, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.9% Interactive Brokers Group, Inc., Class A PHH Corp.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% Atlantic Tele-Network, Inc. Cbeyond, Inc.(1) IDT Corp., Class B magicJack VocalTec Ltd.(1) Premiere Global Services, Inc.(1) Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 0.6% Portland General Electric Co. ELECTRICAL EQUIPMENT — 0.7% EnerSys(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.8% Agilysys, Inc.(1) Audience, Inc.(1) GSI Group, Inc.(1) InvenSense, Inc.(1) Itron, Inc.(1) Littelfuse, Inc. MTS Systems Corp. PC Connection, Inc. Plexus Corp.(1) Sanmina Corp.(1) SYNNEX Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.6% Dawson Geophysical Co.(1) Natural Gas Services Group, Inc.(1) Parker Drilling Co.(1) TGC Industries, Inc. FOOD AND STAPLES RETAILING — 0.1% Pantry, Inc. (The)(1) Spartan Stores, Inc. FOOD PRODUCTS — 1.8% Darling International, Inc.(1) Dean Foods Co.(1) Pilgrim's Pride Corp.(1) Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Anika Therapeutics, Inc.(1) CONMED Corp. Cyberonics, Inc.(1) Hill-Rom Holdings, Inc. ICU Medical, Inc.(1) NuVasive, Inc.(1) Orthofix International NV(1) RTI Biologics, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.9% Amsurg Corp.(1) Bio-Reference Labs, Inc.(1) Chemed Corp. LHC Group, Inc.(1) Molina Healthcare, Inc.(1) PharMerica Corp.(1) Providence Service Corp. (The)(1) Select Medical Holdings Corp. Skilled Healthcare Group, Inc. Class A(1) Triple-S Management Corp. Class B(1) HEALTH CARE TECHNOLOGY — 0.2% MedAssets, Inc.(1) Omnicell, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.2% Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Einstein Noah Restaurant Group, Inc. Isle of Capri Casinos, Inc.(1) Marriott Vacations Worldwide Corp.(1) Multimedia Games Holding Co., Inc.(1) Red Robin Gourmet Burgers, Inc.(1) SHFL Entertainment, Inc.(1) Sonic Corp.(1) Town Sports International Holdings, Inc. HOUSEHOLD DURABLES — 0.3% CSS Industries, Inc. Zagg, Inc.(1) HOUSEHOLD PRODUCTS — 0.1% Orchids Paper Products Co. INSURANCE — 5.0% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. American Safety Insurance Holdings Ltd.(1) AMERISAFE, Inc. Amtrust Financial Services, Inc. FBL Financial Group, Inc., Class A First American Financial Corp. Homeowners Choice, Inc. Maiden Holdings Ltd. National Financial Partners Corp.(1) Stewart Information Services Corp. Symetra Financial Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 0.7% Orbitz Worldwide, Inc.(1) Overstock.com, Inc.(1) PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 1.8% Demand Media, Inc.(1) IAC/InterActiveCorp j2 Global, Inc. Travelzoo, Inc.(1) United Online, Inc. ValueClick, Inc.(1) XO Group, Inc.(1) IT SERVICES — 3.2% CACI International, Inc., Class A(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) Euronet Worldwide, Inc.(1) Global Cash Access Holdings, Inc.(1) Heartland Payment Systems, Inc. MoneyGram International, Inc.(1) PRGX Global, Inc.(1) Unisys Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 2.3% Arctic Cat, Inc.(1) LeapFrog Enterprises, Inc.(1) Polaris Industries, Inc. Smith & Wesson Holding Corp.(1) Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.4% Cambrex Corp.(1) Charles River Laboratories International, Inc.(1) PAREXEL International Corp.(1) MACHINERY — 3.7% Actuant Corp., Class A Columbus McKinnon Corp.(1) FreightCar America, Inc. Hyster-Yale Materials Handling, Inc. Kadant, Inc.(1) L.B. Foster Co., Class A Lindsay Corp. Lydall, Inc.(1) Miller Industries, Inc. Mueller Water Products, Inc. Class A Standex International Corp. WABCO Holdings, Inc.(1) MEDIA — 2.7% Belo Corp. Class A Carmike Cinemas, Inc.(1) E.W. Scripps Co. (The), Class A(1) Harte-Hanks, Inc. Journal Communications, Inc., Class A(1) Nexstar Broadcasting Group, Inc. Class A Saga Communications, Inc. Class A Scholastic Corp. METALS AND MINING — 2.2% Coeur d'Alene Mines Corp.(1) Handy & Harman Ltd.(1) Kaiser Aluminum Corp. Nevsun Resources Ltd. Worthington Industries, Inc. MULTILINE RETAIL — 0.3% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 3.0% Alon USA Energy, Inc. CVR Energy, Inc. Delek US Holdings, Inc. Penn Virginia Corp. Renewable Energy Group, Inc.(1) Rosetta Resources, Inc.(1) Tesoro Corp. Vaalco Energy, Inc.(1) Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.3% Neenah Paper, Inc. Resolute Forest Products(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.0% Medifast, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.1% Auxilium Pharmaceuticals, Inc.(1) BioDelivery Sciences International, Inc.(1) Endocyte, Inc.(1) Lannett Co., Inc.(1) Pozen, Inc.(1) Questcor Pharmaceuticals, Inc. Santarus, Inc.(1) PROFESSIONAL SERVICES — 1.6% Acacia Research - Acacia Technologies(1) Barrett Business Services, Inc. Huron Consulting Group, Inc.(1) Kforce, Inc. Navigant Consulting, Inc.(1) RPX Corp.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 6.2% Apollo Commercial Real Estate Finance, Inc. Cedar Realty Trust, Inc. Chesapeake Lodging Trust Coresite Realty Corp. Cousins Properties, Inc. Extra Space Storage, Inc. First Industrial Realty Trust, Inc. Geo Group, Inc. (The) LaSalle Hotel Properties Pennsylvania Real Estate Investment Trust Post Properties, Inc. Ramco-Gershenson Properties Trust Resource Capital Corp. RLJ Lodging Trust Ryman Hospitality Properties Sovran Self Storage, Inc. STAG Industrial, Inc. ROAD AND RAIL — 1.0% AMERCO, Inc. Swift Transportation Co.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Advanced Energy Industries, Inc.(1) ATMI, Inc.(1) First Solar, Inc.(1) Kulicke & Soffa Industries, Inc.(1) LSI Corp.(1) MaxLinear, Inc. Class A(1) Microsemi Corp.(1) Peregrine Semiconductor Corp.(1) PLX Technology, Inc.(1) Rudolph Technologies, Inc.(1) SOFTWARE — 4.0% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Manhattan Associates, Inc.(1) Mentor Graphics Corp. Monotype Imaging Holdings, Inc. NetScout Systems, Inc.(1) QAD, Inc., Class A TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.4% ANN, Inc.(1) Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Buckle, Inc. (The) Childrens Place Retail Stores, Inc. (The)(1) Destination Maternity Corp. Express, Inc.(1) Francesca's Holdings Corp.(1) GameStop Corp., Class A Stage Stores, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Crocs, Inc.(1) Culp, Inc. Iconix Brand Group, Inc.(1) RG Barry Corp. Unifi, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 0.8% Ocwen Financial Corp.(1) TOBACCO — 0.6% Universal Corp. WATER UTILITIES — 0.6% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.1% USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $231,879,236) TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $384,401), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $376,793) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,153,826), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $1,130,380) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $384,467), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $376,792) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,314,515) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $236,193,751) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Strategic Inflation Opportunities Fund March 31, 2013 Strategic Inflation Opportunities - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) U.S. TREASURY SECURITIES— 35.7% U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18 TOTAL U.S. TREASURY SECURITIES (Cost $39,683,687) COMMERCIAL PAPER(2) — 16.7% Charta LLC, 0.21%, 5/28/13(3) CRC Funding LLC, 0.23%, 5/30/13(3) Govco LLC, 0.25%, 4/8/13(3) Lexington Parker Capital, 0.19%, 4/4/13(3) Nestle Finance International Ltd., 0.11%, 5/2/13 Reckitt Benckiser Treasury Services plc, 0.22%, 4/8/13(3) Reckitt Benckiser Treasury Services plc, 0.23%, 4/15/13(3) Toyota Motor Credit Corp., 0.15%, 5/9/13 Toyota Motor Credit Corp., 0.20%, 6/3/13 TOTAL COMMERCIAL PAPER (Cost $18,996,614) COMMON STOCKS — 16.1% BUILDING PRODUCTS — 0.1% Fortune Brands Home & Security, Inc.(4) CHEMICALS — 0.3% Agrium, Inc. CF Industries Holdings, Inc. Monsanto Co. Mosaic Co. (The) Potash Corp. of Saskatchewan, Inc. CONSTRUCTION MATERIALS — 0.1% Vulcan Materials Co. CONTAINERS AND PACKAGING — 0.1% MeadWestvaco Corp. ENERGY EQUIPMENT AND SERVICES — 2.1% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. Ensco plc Class A Halliburton Co. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Rowan Cos. plc(4) Schlumberger Ltd. Tidewater, Inc. Weatherford International Ltd.(4) HOTELS, RESTAURANTS AND LEISURE — 0.2% Las Vegas Sands Corp. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.1% D.R. Horton, Inc. Taylor Wimpey plc METALS AND MINING — 1.4% Allied Nevada Gold Corp.(4) B2Gold Corp.(4) Barrick Gold Corp. BHP Billiton Ltd. ADR Detour Gold Corp.(4) Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. GoGold Resources, Inc.(4) Goldcorp, Inc. New York Shares Ivanplats Ltd.(4) Kinross Gold Corp. New York Shares New Gold, Inc.(4) Newmont Mining Corp. Osisko Mining Corp.(4) Royal Gold, Inc. Sandstorm Gold Ltd.(4) Silver Wheaton Corp. SunCoke Energy, Inc.(4) Tahoe Resources, Inc.(4) Teck Resources Ltd. Torex Gold Resources, Inc.(4) Yamana Gold, Inc. New York Shares OIL, GAS AND CONSUMABLE FUELS — 6.7% Alpha Natural Resources, Inc.(4) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Cobalt International Energy, Inc.(4) ConocoPhillips Continental Resources, Inc.(4) Denbury Resources, Inc.(4) Devon Energy Corp. Encana Corp. Energy Transfer Equity LP Energy Transfer Partners LP EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.(4) Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Newfield Exploration Co.(4) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pinecrest Energy, Inc.(4) Pioneer Natural Resources Co. Plains Exploration & Production Co.(4) Range Resources Corp. Renegade Petroleum Ltd. Southwestern Energy Co.(4) Spectra Energy Corp. Suncor Energy, Inc. Talisman Energy, Inc., New York Shares TransCanada Corp. Valero Energy Corp. Whiting Petroleum Corp.(4) Williams Cos., Inc. (The) WPX Energy, Inc.(4) PAPER AND FOREST PRODUCTS — 0.2% Domtar Corp. International Paper Co. Louisiana-Pacific Corp.(4) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.1% Allied Properties Real Estate Investment Trust American Assets Trust, Inc. Apartment Investment & Management Co., Class A Ascendas Real Estate Investment Trust Big Yellow Group plc Capital Property Fund Charter Hall Group Corio NV Derwent London plc Douglas Emmett, Inc. Duke Realty Corp. Gecina SA GLP J-REIT 37 Goodman Group GPT Group Great Portland Estates plc Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Japan Real Estate Investment Corp. 4 Japan Retail Fund Investment Corp. 20 Kilroy Realty Corp. Link Real Estate Investment Trust (The) Macerich Co. (The) Mirvac Group Newcastle Investment Corp. Nippon Building Fund, Inc. 5 Nippon Prologis REIT, Inc.(4) 4 Plum Creek Timber Co., Inc. Simon Property Group, Inc. SL Green Realty Corp. STAG Industrial, Inc. Sunstone Hotel Investors, Inc.(4) Unibail-Rodamco SE Ventas, Inc. Weingarten Realty Investors Westfield Group Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.6% Aliansce Shopping Centers SA Ayala Land, Inc. Brookfield Asset Management, Inc. Class A Capital & Counties Properties plc CapitaMalls Asia Ltd. Central Pattana PCL Cheung Kong Holdings Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Country Garden Holdings Co.(4) Countrywide plc(4) Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Filinvest Land, Inc. Forest City Enterprises, Inc. Class A(4) Global Logistic Properties Ltd. Growthpoint Properties Ltd. Guangzhou R&F Properties Co. Ltd. Keppel Land Ltd. LPN Development PCL Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Multiplan Empreendimentos Imobiliarios SA New World Development Co. Ltd. PT Alam Sutera Realty Tbk PT Ciputra Development Tbk Quality Houses PCL SM Prime Holdings, Inc. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Swiss Prime Site AG TAG Immobilien AG Unite Group plc UOL Group Ltd. Wharf Holdings Ltd. TRADING COMPANIES AND DISTRIBUTORS — 0.1% Noble Group Ltd. TOTAL COMMON STOCKS (Cost $16,982,538) EXCHANGE-TRADED FUNDS — 15.6% iShares S&P GSCI Commodity Indexed Trust(4) PowerShares DB Commodity Index Tracking Fund(4) SPDR Gold Shares(4) Sprott Physical Gold Trust(4) TOTAL EXCHANGE-TRADED FUNDS (Cost $17,856,481) CORPORATE BONDS — 3.0% AUTO COMPONENTS — 0.1% Visteon Corp., 6.75%, 4/15/19 AUTOMOBILES — 0.2% Ford Motor Credit Co. LLC, 5.625%, 9/15/15 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 BEVERAGES† Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22(3) CF Industries, Inc., 6.875%, 5/1/18 COMMERCIAL BANKS† Capital One Financial Corp., 2.125%, 7/15/14 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Corrections Corp. of America, 7.75%, 6/1/17 COMMUNICATIONS EQUIPMENT — 0.1% Crown Castle International Corp., 5.25%, 1/15/23 SBA Communications Corp., 5.625%, 10/1/19(3) CONSTRUCTION MATERIALS — 0.1% Covanta Holding Corp., 7.25%, 12/1/20 CONSUMER FINANCE — 0.1% CIT Group, Inc., 4.75%, 2/15/15(3) Credit Suisse (New York), 5.50%, 5/1/14 CONTAINERS AND PACKAGING — 0.1% Ardagh Packaging Finance plc, 7.375%, 10/15/17(3) Ball Corp., 7.125%, 9/1/16 DIVERSIFIED FINANCIAL SERVICES — 0.2% Ally Financial, Inc., 8.30%, 2/12/15 Citigroup, Inc., 6.00%, 12/13/13 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Morgan Stanley, 5.625%, 9/23/19 UBS AG (Stamford Branch), 2.25%, 8/12/13 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.1% Cincinnati Bell, Inc., 8.25%, 10/15/17 Windstream Corp., 7.875%, 11/1/17 ELECTRIC UTILITIES — 0.1% AES Corp. (The), 9.75%, 4/15/16 FOOD PRODUCTS† Tyson Foods, Inc., 6.60%, 4/1/16 HEALTH CARE PROVIDERS AND SERVICES — 0.1% DaVita HealthCare Partners, Inc., 6.375%, 11/1/18 Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/19(3) Universal Health Services, Inc., 7.125%, 6/30/16 HOTELS, RESTAURANTS AND LEISURE† Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., 7.875%, 11/1/17 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(3) INSURANCE — 0.1% International Lease Finance Corp., 4.875%, 4/1/15 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 MEDIA — 0.2% CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 DISH DBS Corp., 7.00%, 10/1/13 Sirius XM Radio, Inc., 8.75%, 4/1/15(3) METALS AND MINING† Barrick Gold Corp., 2.90%, 5/30/16 MULTI-UTILITIES — 0.2% Calpine Construction Finance Co. LP/CCFC Finance Corp., 8.00%, 6/1/16(3) Calpine Corp., 7.25%, 10/15/17(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 DTE Energy Co., VRN, 0.99%, 6/3/13 OIL, GAS AND CONSUMABLE FUELS — 0.4% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Bill Barrett Corp., 7.00%, 10/15/22 Denbury Resources, Inc., 8.25%, 2/15/20 Newfield Exploration Co., 6.875%, 2/1/20 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.50%, 9/15/20 QEP Resources, Inc., 5.25%, 5/1/23 PERSONAL PRODUCTS† Procter & Gamble Co. (The), 0.70%, 8/15/14 PHARMACEUTICALS — 0.1% Valeant Pharmaceuticals International, 6.50%, 7/15/16(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% ERP Operating LP, 5.20%, 4/1/13 Reckson Operating Partnership LP, 6.00%, 3/31/16 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Advanced Micro Devices, Inc., 8.125%, 12/15/17 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Hanesbrands, Inc., 6.375%, 12/15/20 Polymer Group, Inc., 7.75%, 2/1/19 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Sprint Nextel Corp., 6.00%, 12/1/16 TOTAL CORPORATE BONDS (Cost $3,227,342) COLLATERALIZED MORTGAGE OBLIGATIONS(5) — 2.1% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 2.0% ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Bear Stearns Adjustable Rate Mortgage Trust, Series 2004-12, Class 2A1, VRN, 2.86%, 4/1/13 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.37%, 4/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.31%, 4/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-4, Class A19, 5.25%, 5/25/34 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.36%, 4/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 4/1/13 JPMorgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 3.02%, 4/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2, VRN, 2.50%, 4/1/13(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.87%, 4/1/13 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.75%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A15 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A9 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR15, Class A1, VRN, 5.29%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR19, Class A1, VRN, 5.41%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR2, Class 2A3, VRN, 2.64%, 4/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-10, Class 1A5, 6.00%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.04%, 4/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $2,319,429) COMMERCIAL MORTGAGE-BACKED SECURITIES(5) — 1.7% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 4/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 4/1/13 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(3) Greenwich Capital Commercial Funding Corp., Series 2004-GG1, Class B, VRN, 5.43%, 4/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 4/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 4/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.51%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 4/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 4/11/13 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class AMFX, VRN, 5.18%, 4/1/13 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $1,899,473) WARRANTS† METALS AND MINING† GoGold Resources, Inc.(4) (Cost$—) — TEMPORARY CASH INVESTMENTS — 9.4% SSgA U.S. Government Money Market Fund Federal Home Loan Bank, Series 0001, 0.16%, 4/18/13(2) Federal Home Loan Bank, 0.09%, 5/15/13(2) TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,746,616) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $111,712,180) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) AUD for USD Westpac Group 4/26/13 ) BRL for USD Barclays Bank plc 4/26/13 CAD for USD Barclays Bank plc 4/26/13 CAD for USD Barclays Bank plc 4/26/13 ) CAD for USD Deutsche Bank 4/26/13 ) CAD for USD HSBC Holdings plc 4/26/13 ) CAD for USD HSBC Holdings plc 4/26/13 ) CHF for USD UBS AG 4/26/13 ) CLP for USD Barclays Bank plc 4/26/13 CLP for USD Barclays Bank plc 4/26/13 CNY for USD HSBC Holdings plc 4/26/13 CNY for USD Westpac Group 4/26/13 COP for USD Barclays Bank plc 4/26/13 ) COP for USD Barclays Bank plc 4/26/13 ) EUR for USD Barclays Bank plc 4/26/13 ) EUR for USD Barclays Bank plc 4/26/13 ) EUR for USD Deutsche Bank 4/26/13 ) EUR for USD Deutsche Bank 4/26/13 ) EUR for USD HSBC Holdings plc 4/26/13 ) GBP for USD Barclays Bank plc 4/26/13 ) HKD for USD Westpac Group 4/26/13 ) IDR for USD UBS AG 4/26/13 ILS for USD UBS AG 4/26/13 INR for USD UBS AG 4/26/13 ) INR for USD Westpac Group 4/26/13 ) JPY for USD Barclays Bank plc 4/26/13 JPY for USD HSBC Holdings plc 4/26/13 ) JPY for USD UBS AG 4/26/13 ) KRW for USD HSBC Holdings plc 4/26/13 ) MXN for USD Barclays Bank plc 4/26/13 MXN for USD Barclays Bank plc 4/26/13 MXN for USD Deutsche Bank 4/26/13 MXN for USD Westpac Group 4/26/13 MYR for USD Westpac Group 4/26/13 ) NOK for USD Barclays Bank plc 4/26/13 45 NOK for USD Barclays Bank plc 4/26/13 ) NOK for USD Deutsche Bank 4/26/13 ) NOK for USD Deutsche Bank 4/26/13 ) NZD for USD Westpac Group 4/26/13 ) PHP for USD Westpac Group 4/26/13 ) PLN for USD Deutsche Bank 4/26/13 ) RUB for USD UBS AG 4/26/13 ) SGD for USD HSBC Holdings plc 4/26/13 ) THB for USD Westpac Group 4/26/13 TRY for USD Deutsche Bank 4/26/13 ) TWD for USD HSBC Holdings plc 4/26/13 ) ) (Value on Settlement Date $29,849,096) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) BRL for USD Barclays Bank plc 4/26/13 CAD for USD Barclays Bank plc 4/26/13 ) CAD for USD HSBC Holdings plc 4/26/13 CHF for USD HSBC Holdings plc 4/26/13 CNY for USD Deutsche Bank 4/26/13 ) CNY for USD HSBC Holdings plc 4/26/13 ) CNY for USD HSBC Holdings plc 4/26/13 ) CZK for USD Deutsche Bank 4/26/13 EUR for USD Barclays Bank plc 4/26/13 87 EUR for USD HSBC Holdings plc 4/26/13 EUR for USD HSBC Holdings plc 4/26/13 HUF for USD Deutsche Bank 4/26/13 JPY for USD Barclays Bank plc 4/26/13 JPY for USD Barclays Bank plc 4/26/13 ) MXN for USD Barclays Bank plc 4/26/13 ) MXN for USD Deutsche Bank 4/26/13 ) MYR for USD Westpac Group 4/26/13 ) NOK for USD HSBC Holdings plc 4/26/13 PEN for USD Barclays Bank plc 4/26/13 PHP for USD Westpac Group 4/26/13 SEK for USD Barclays Bank plc 4/26/13 SEK for USD Deutsche Bank 4/26/13 ) SGD for USD Deutsche Bank 4/26/13 ) THB for USD Westpac Group 4/26/13 ) TWD for USD HSBC Holdings plc 4/26/13 ZAR for USD Deutsche Bank 4/26/13 (Value on Settlement Date $2,258,546) FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 6 U.S. Treasury 5-Year Notes June 2013 ) TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount ($) Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate (%) Termination Date Value Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 8/8/14 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 1/21/16 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 12/21/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 10/23/15 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 1/11/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 5/13/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 9/28/17 Morgan Stanley Capital Services LLC U.S. CPI Urban Consumers NSA Index Receive 10/9/15 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Colombian Peso CPI - Consumer Price Index CZK - Czech Koruna EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation GBP - British Pound HKD - Hong Kong Dollar HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korea Won MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Rouble SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar THB - Thai Baht TRY - Turkish Lira TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR - South African Rand † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $10,510. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $13,950,053, which represented 12.3% of total net assets. None of these securities were considered illiquid. Non-income producing. Final maturity date indicated, unless otherwise noted. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities U.S. Treasury Securities — — Commercial Paper — — Common Stocks — Exchange-Traded Funds — — Corporate Bonds — — Collateralized Mortgage Obligations — — Commercial Mortgage-Backed Securities — — Warrants — — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Futures Contracts — — Swap Agreements — — Forward Foreign Currency Exchange Contracts — — Total Unrealized Gain (Loss) on Other Financial Instruments — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Utilities Fund March 31, 2013 Utilities - Schedule of Investments MARCH 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% ALTERNATIVE CARRIERS — 0.4% Neutral Tandem, Inc. Premiere Global Services, Inc.(1) COMMUNICATIONS EQUIPMENT — 2.8% QUALCOMM, Inc. CONSTRUCTION AND ENGINEERING — 0.5% Pike Electric Corp. ELECTRIC UTILITIES — 31.1% American Electric Power Co., Inc. Duke Energy Corp. Edison International El Paso Electric Co. Entergy Corp. Exelon Corp. IDACORP, Inc. NextEra Energy, Inc. NV Energy, Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. Southern Co. Xcel Energy, Inc. GAS UTILITIES — 4.6% Chesapeake Utilities Corp. Laclede Group, Inc. (The) UGI Corp. INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 4.0% AES Corp. (The) INTEGRATED TELECOMMUNICATION SERVICES — 24.8% AT&T, Inc. Atlantic Tele-Network, Inc. BCE, Inc. CenturyLink, Inc. Frontier Communications Corp. HickoryTech Corp. IDT Corp., Class B Verizon Communications, Inc. INTERNET SOFTWARE AND SERVICES — 3.6% j2 Global, Inc. MULTI-UTILITIES — 21.1% Ameren Corp. CenterPoint Energy, Inc. Dominion Resources, Inc. DTE Energy Co. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. OIL AND GAS EXPLORATION AND PRODUCTION — 0.5% Energen Corp. WIRELESS TELECOMMUNICATION SERVICES — 5.4% America Movil SAB de CV Series L ADR MetroPCS Communications, Inc.(1) NTELOS Holdings Corp. USA Mobility, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $271,623,044) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 2/28/14, valued at $283,330), in a joint trading account at 0.11%, dated 3/28/13, due 4/1/13 (Delivery value $277,722) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $850,450), in a joint trading account at 0.13%, dated 3/28/13, due 4/1/13 (Delivery value $833,168) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $283,379), in a joint trading account at 0.10%, dated 3/28/13, due 4/1/13 (Delivery value $277,722) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,180,084) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $274,803,128) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of March 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Quantitative Equity Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 29, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 29, 2013
